Revised May 22, 2002

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-60267
                       _____________________



     UNITED STATES OF AMERICA


                                    Plaintiff - Appellant

          v.


     SOUTHLAND MANAGEMENT CORPORATION; ET AL


                                    Defendants

     W. THAD MCLAURIN; CHARLES C. TAYLOR, JR; ARTHUR W. DOTY


                                    Defendants - Appellees

_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
_________________________________________________________________

                          April 11, 2002

Before KING, Chief Judge, and REAVLEY and JONES, Circuit Judges.

KING, Chief Judge:

      Plaintiff-Appellant the United States of America (“the

Government”) brought the instant action against Defendants-

Appellees W. Thad McLaurin, Charles C. Taylor, Jr., and Arthur W.

Doty (“the Defendants”) under the civil False Claims Act (“the
FCA”).    The Government alleges that the Defendants, as owners of

the Jackson Apartments in Jackson, Mississippi, repeatedly

certified falsely to the Department of Housing and Urban

Development (“HUD”) that these apartments complied with the

“decent, safe, and sanitary” standard established in the

Defendants’ contract with HUD.   The district court granted

summary judgment to the Defendants, finding that, under the

undisputed material facts of the case, the Government could not

establish the materiality element of a cause of action under the

civil FCA: namely, that the false claims in question “had a

natural tendency to influence” or were “capable of influencing”

the decision of the governmental body to which they were

addressed.   The district court also found that, because HUD

remitted funds to the Defendants knowing that their

certifications were false, the Defendants could not have

“knowingly” submitted false claims to HUD.   The Government now

appeals the district court’s summary judgment, alleging that

materiality is not a required element of a cause of action under

the civil FCA and that genuine issues of material fact exist

regarding whether the Defendants “knowingly” submitted false

claims.

     We hold that, under the law of this circuit, materiality is

a required element of a cause of action under the civil FCA.

However, we find that summary judgment was nonetheless

inappropriate in the instant case because this court’s precedents

                                  2
also dictate that the Defendants’ false certifications of

compliance with the “decent, safe, and sanitary” standard were

material as a matter of law.    Using the definition of materiality

employed by the Supreme Court in Kungys v. United States, 485

U.S. 759 (1988), which is the definition employed by the district

court, we find that the Defendants’ certifications had a “natural

tendency to influence, or were capable of influencing” HUD’s

decision whether to honor their claims because receipt of these

certifications was a prerequisite to HUD’s remittance of funds.

We also hold, in accordance with the conclusion of our sister

circuits, that government payment of a false claim with knowledge

of its falsity does not provide an automatic defense to liability

under the FCA.    Finally, we agree with the Government that there

are genuine issues of material fact regarding whether the

Defendants “knowingly” submitted false claims to HUD in the

instant case.    Accordingly, we REVERSE the judgment of the

district court and REMAND the case for further proceedings

consistent with this opinion.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

     Beginning in 1980, the Defendants participated in a

federally-funded program to provide housing to low-income

individuals at the Jackson Apartments (“the Complex”) under the

oversight of HUD.    During subsequent years, conditions at the

Complex deteriorated.    While HUD attempted to work with the


                                  3
Defendants over a period of approximately two years to remedy

these problems, these informal remedial efforts met with

increasing resistence and ultimately proved unsuccessful in

improving the habitability of the Complex.   In 1997 the

Defendants stopped making payments on the building’s mortgage

debt, and HUD foreclosed on the Complex.   The Government

subsequently sued the Defendants, alleging that during a nineteen

month period (beginning after the two-year remedial efforts had

substantially deteriorated, but prior to HUD’s ultimate

foreclosure) the Defendants violated 31 U.S.C. § 3729(a) by

falsely certifying on nineteen separate occasions that the

Complex was in “decent, safe, and sanitary” condition.     An

explanation of HUD’s low-income housing program provides a

context for the relevant facts.

                    A. HUD’s Housing Program

      1. The National Housing Act and Regulatory Agreements

     In enacting the National Housing Act, Pub. L. No. 73-479, 48

Stat. 1246 (1934) (codified as amended at 12 U.S.C. §§ 1701-1750g

(2001)) (the “NHA”), Congress sought to increase the supply of

low-income housing by creating a program that provides mortgage

credit to the private sector.   Under this program, HUD insures a

housing project owner’s mortgage so that the owner may provide

low-rent housing “to assist families with incomes so low that

they could not otherwise decently house themselves.”   12 U.S.C.


                                  4
§§ 1701t, 1703 (2001).   In an effort to encourage private

investment, the NHA and HUD regulations also “allow[] owners to

borrow money at reduced interest rates, reduce[] a borrower’s

equity requirements, permit[] owners to sign non-recourse notes,

and, prior to the 1986 tax code changes, grant[] owners and

investors generous tax benefits.”    Christopher Vill., Ltd. P’ship

v. Retsinas, 190 F.3d 310, 312 (5th Cir. 1999).1

     1
        Because of the significant tax benefits involved, this
program became a popular source of “tax shelters” for individual
investors in the early 1980s. Frequently such tax shelters were
structured as limited partnerships, as in the instant case.
Typically, individuals formed a limited partnership, made a
minimal initial capital contribution, and obtained a non-recourse
mortgage guaranteed by the federal government to cover the bulk
of the costs of building or rehabilitating a property. While the
limited partners were liable only to the extent of their initial
capital investment, the partnership was a “pass through” entity
for tax purposes – i.e., the partnership allocated gains or
losses to individual partners, who reported such items on their
individual tax returns. Because the tax laws allowed the
partnership to depreciate the building (or the improvements to an
existing property) on an accelerated timetable, these projects
tended to accrue large “losses” in their early years. The
individual members of the partnership used these “passed through”
losses to offset individual income, thereby “purchasing” more
than one dollar of tax savings with each dollar of capital they
contributed. At the same time, the excess cash flows generated
by the project during its early years were paid out to the
partnership rather than preserved for the support of the project.
     When the accelerated depreciation period was over and the
shelter had (in the vernacular) “burned out,” if the partnership
defaulted on the mortgage (because of inadequate cash flow or any
other reason), HUD (as guarantor) was compelled to institute
proceedings to foreclose on the property. This default did not
put the investors’ personal assets at risk, as the mortgage was
non-recourse debt. See generally Arthur R. Hessel, Heard from
HUD, 6 SUM J. Affordable Housing & Community Dev. L. 268, 270
(1997) (describing the tax incentives for private investors to
participate in construction and rehabilitation of low-income
housing); Daryl S. Alterwitz, Low Income Housing Under the New
Conservatism: Trickle Down or Dry Up?, 26 Santa Clara L. Rev.

                                 5
     In exchange for these benefits, the property owner and HUD

execute a regulatory agreement that “give[s] HUD extensive

regulatory authority over the operation and maintenance of the

property.”   Id.; see also 12 U.S.C. § 1715l(d)(3) (requiring the

owners to be “regulated or supervised . . . under a regulatory

agreement or otherwise, as to rents, charges, and methods of

operation, in such form and in such manner as in the opinion of

the Secretary [of HUD] will effectuate the purposes of this

section”).   The owner has many responsibilities under the

regulatory agreement.    For example, the regulatory agreement in

the instant case requires the Defendants to “maintain the

mortgaged premises, accommodations and the grounds and equipment

appurtenant thereto, in good repair and condition.”

                        2. Section 8 and “HAPs”

     In 1937, Congress enacted the United States Housing Act,

Pub. L. No. 75-412, 50 Stat. 889 (1937) (codified as amended at

42 U.S.C. §§ 1437 et seq. (1994 & Supp. 2001)) (the “USHA”), “to

address the shortage of housing affordable to low-income




461, 461 & nn. 5, 6, 23 & 93-96 (1986) (same).
     Such tax shelters were particularly financially advantageous
prior to the Tax Reform Act of 1986, which restricted the extent
to which investors could use deductions and credits derived from
tax shelters to offset earned income. These reforms also
repealed some of the specific tax incentives applicable to low-
income housing projects. See generally Janet Stearns, The Low-
Income Housing Tax Credit: A Poor Solution to the Housing Crisis,
6 Yale L. & Pol’y Rev. 203, 208-10 (1988) (describing the effects
of the Tax Reform Act of 1986).

                                   6
families” and “to remedy the unsafe housing conditions and the

acute shortage of decent and safe dwellings for low-income

families.”    42 U.S.C. § 1437(1) (Supp. 2001).   In 1974 Congress

amended the USHA by adding Section 8 (codified as amended at 42

U.S.C. § 1437f (Supp. 2001)), which created a federal program to

provide rental assistance for tenants of privately-owned

housing.2    Id. § 1437f(a); Christopher Vill., 190 F.3d at 313.

Generally, under this rent subsidy program, a low-income tenant

will make rental payments based upon the tenant’s income and

ability to pay.    See 42 U.S.C. § 1437a(a)(1) (1994 & Supp. 2001).


     2
        There are many Section 8 programs. See, e.g., 24 C.F.R.
§§ 880.101-880.612a (2001) (new construction); id. §§ 881.101-
881.601 (substantial rehabilitation); id. §§ 882.101-882.810
(moderate rehabilitation); id. §§ 883.101-883.701 (state housing
agencies). Each program has its own specific rules and
eligibility requirements. In the present suit, we are concerned
with the Section 8 program involving substantial rehabilitation.
See id. §§ 881.101-881.601. Section 881.201 defines “substantial
rehabilitation” as:

     (a) The improvement of a property to decent, safe and
     sanitary condition in accordance with the standards of
     this part from a condition below those standards.
     Substantial rehabilitation may vary in degree from
     gutting and extensive reconstruction to the cure of
     substantial accumulation of deferred maintenance.
     Cosmetic improvements alone do not qualify as
     substantial rehabilitation under this definition.
      (b) Substantial rehabilitation may also include
     renovation, alteration or remodeling for the conversion
     or adaptation of structurally sound property to the
     design and condition required for use under this part
     or the repair or replacement of major building systems
     or components in danger of failure.

Id. § 881.201.


                                  7
HUD then pays the property owner an amount calculated to make up

the difference between the tenant’s contribution and the

“contract rent” agreed upon by HUD and the owner.    See id.

§ 1437f(c)(3).   These monthly payments to the owner are known as

housing assistance payments, or “HAPs.”

     Pursuant to Section 8 and as required by the regulations

governing the substantial rehabilitation program, see 24 C.F.R. §

881.501 (2001), HUD enters into Housing Assistance Payment

contracts (“HAP contracts”) with private owners.    These contracts

require the owners to agree to maintain “decent, safe and

sanitary” housing in order to receive HAP payments from the

government.   Once such a contract is established, the owner

submits to HUD a monthly Application for Housing Assistance

Payments, also known as a “HAP voucher.”   See 24 C.F.R.

§ 881.501(c) (2001).   Part of this application requires the owner

to sign an “Owner’s Certification,” certifying, inter alia, that

the subject property is “decent, safe, and sanitary.”3     The


     3
        The HAP vouchers require that the owners of the
federally-subsidized properties provide information regarding the
number of total units, the number of vacant units, the contract
rent amount, the amount of rent paid by the tenants, and the
amount of payment requested by the owners. There are also other
certifications that the property owners must make, including that
the information provided in the HAP voucher is true and correct;
that the “tenant’s elig[ibility] and ass[istance] was computed in
accordance with HUD’s reg[ulations], procedures, and the
Contract”; that “required inspections are complete”; and that the
owners “have not and will not receive any money or other
consideration from tenant or other source for Units beyond that
authorized by HUD[.]”

                                 8
government remits the monthly HAPs only if the owner has signed

this certification.   The HAP vouchers submitted by the owner also

indicate, immediately above the signature line, that HUD has the

right to “prosecute false claims/statements” and to seek civil

penalties pursuant to § 3729 of the civil False Claims Act.

     If a property does not meet the required specifications,

HUD’s usual practice is to require the owner to submit a detailed

plan indicating how the owner will remedy the defects and to

allow the owner a limited time period to fix the problems

pursuant to this plan.   However, under the HAP contract, if the

owner fails to cooperate with HUD and correct the violations

within the prescribed time, HUD may exercise any of its rights or

remedies under the HAP contract, including abatement of the HAPs.

                B. The Facts of the Present Suit

     The Defendants were general partners of Jackson Apartments,

Ltd. (the “Partnership”), a limited partnership created for the

purpose of purchasing the Complex.   In 1980, HUD advertised for

bid proposals for properties to participate in its Section 8

“substantial rehabilitation” program.   The Partnership purchased

the Complex and submitted a proposal to HUD, which HUD selected.

The Partnership then renovated the Complex, and the Complex

opened to low-income tenants in 1981.

     To fund the renovation of the Complex, the Defendants

expended approximately $190,000 of their own funds, and the

Partnership executed a $2.4 million note secured by a HUD-insured

                                 9
non-recourse mortgage.   To enjoy the benefits of the low-

interest, non-recourse mortgage, the Partnership entered into a

regulatory agreement with HUD.   The Partnership and HUD also

executed a HAP contract so that the Partnership could receive

HAPs.   During the time period between the opening of the Complex

and HUD’s foreclosure in 1997, the Defendants withdrew $1,109,213

in surplus cash from the project while simultaneously accruing

significant tax benefits from the tax credits and accelerated

depreciation schedule applicable to the property.

     Shortly after the inception of the project, in December

1983, the Partnership contracted with Southland Management

Company (“Southland”) to manage the Complex.   During the time

period relevant to this litigation (i.e., July 1995 to January

1997) Southland submitted, on behalf of the Partnership, the

monthly HAP vouchers to HUD.   As noted above, each of these HAP

vouchers contained a certification that the property was in

decent, safe, and sanitary condition.    An employee of Southland,

as an agent of the Partnership, would sign the monthly

certification.

     Beginning at least as early as August 1993, physical

inspections conducted by HUD revealed many maintenance problems

and structural defects at the Complex.   The physical inspection

reports contained in the record demonstrate that the Complex

suffered from, inter alia, roach and rodent infestation,

deteriorated siding, drainage problems, doors and windows that

                                 10
would not close or lacked functioning locks, inadequate

maintenance of fire extinguishers, inoperable smoke alarms,

rusted medicine cabinets, and leaking faucets and toilets.4

These deficiencies were reflected in the overall ratings of

“below average” or “unsatisfactory” given to the Complex from

August 31, 1993 to November 12, 1996.   Furthermore, a December

20, 1996 HUD Management Review Report rated the complex as

“unsatisfactory,” the lowest rating provided for in the

management review and physical inspection reports.5

     4
        While the dissent downplays the severity of these
problems, the record provides ample evidence that conditions at
the Complex were deplorable. One resident attested that she would
catch ten or more rats in her apartment every day and that the
rats would crawl in her baby’s crib, chew the nipples off the
baby’s bottles, and drink the baby’s milk. Another resident
indicated that roaches were so prevalent in her home that they
had infested her bed. She would kill roaches inadvertently while
she was sleeping by rolling over in her sleep. A third resident
stated that, in addition to problems with roaches and mice, her
apartment had non-functional plumbing, holes in the walls, doors
with no doorknobs, and windows that could not be locked.
     Crime at the Complex was alarmingly high as well. Drug
related crimes were particularly prevalent. In 1995 alone, the
Jackson Police Department received 43 calls reporting narcotics
violations at the Complex and the police made arrests at the
Complex on at least 17 different occasions for narcotics
violations. Non-drug-related crimes were also common at the
Complex. In one two-year interval during the time period
relevant to this litigation, the Jackson Police Department’s
records indicate 57 cases of aggravated or simple assault, 12
auto burglaries, 26 house burglaries, 9 auto thefts, 1 armed
robbery, 17 cases of vandalism, 1 murder, 14 larcenies, and 2
rapes at the Complex.
     5
        The record contains reports from inspections conducted
by the Defendants’ mortgage company giving the Complex
“satisfactory” ratings during the relevant time period. However,
as John Maertz, the Government’s expert witness, indicated in his
report, mortgage company inspections tend to be far shorter and

                               11
     The Defendants received prompt written notice of each of

these unsatisfactory inspection reports.   As per its standard

practice, HUD attempted to give the Defendants a limited

opportunity to cure the defects rather than immediately abating

the HAP payments.   After each inspection, HUD informed the

Defendants that they were required to “submit a written response

to deficiencies noted” in the inspection report, explaining “in

detail” the corrective measures planned, underway, or completed.

While Defendants timely provided such a detailed response in

1993, in subsequent years the cooperative remedial process began

to break down, and the Defendants’ responses to HUD’s

notifications became increasingly less timely and more cursory.6


less thorough than the inspections conducted on behalf of HUD.
Consistent with this assessment, the mortgage company’s
inspector, Joseph Toler, voluntarily characterized his own
inspection as “cursory” in his deposition, indicating that he did
not look at every building in the Complex and that, for the
buildings he did examine, he “would be like walking in the door
and looking around . . . and saying, well, this isn’t too bad”
and then leaving.
     6
        For example, on August 7, 1995, HUD sent to the
Defendants a July 11, 1995 physical inspection report and
requested a “detailed” written response. The Defendants
responded on September 6, 1995, in a brief letter that touched on
only a few of the reported deficiencies. On September 11, 1995,
HUD wrote to the Defendants, informing them that their letter of
September 6 failed to provide the “detailed plan of action” that
HUD requested in its August 7 letter. HUD again requested a
detailed response, this time within fifteen days. On October 17,
1995, still not having received any response from the Defendants,
HUD wrote a third request for a detailed plan, giving the
Defendants another fifteen days to respond. In reply, HUD
received from the Defendants a rather indignant letter stating in
two short paragraphs which deficiencies noted in the inspection
report had been corrected.

                                12
     Despite the significant health and safety problems at the

Complex and the inadequacy of the Defendants’ recalcitrant repair

and improvement efforts, the Defendants continued to submit their

monthly HAP vouchers certifying that the property was in “decent,

safe, and sanitary condition,” and HUD continued to disburse HAPs

to the Defendants.   On August 5, 1997, however, the Defendants

informed HUD that they would make no more payments on the

mortgage.   HUD consequently foreclosed, and the Complex was sold

in late July 1998.   On August 5, 1998, the Government filed the

instant action under § 3729(a) of the civil False Claims Act,

alleging that the Defendants made false claims each month

regarding the physical condition of the Complex when they

submitted HAP vouchers for payment.   The Government’s lawsuit

seeks recovery only for false claims made between July 1995 (when

HUD’s cooperative remedial efforts began to encounter substantial

resistance from the Defendants) and January 1997.7

     Specifically, the Government argues that during this time

period the Defendants submitted nineteen HAP vouchers falsely

certifying that the Complex was decent, safe, and sanitary.   The

Government contends that each of these voucher submissions




     7
        We note that the Government does not seek to recover for
any false claims made during the time period when the Defendants
complied in good faith with HUD’s informal remedial efforts.

                                13
constitutes a false claim8 under the Act and that the

certifications therein indicating that the property was in

decent, safe, and sanitary condition were false statements made

to secure HUD’s payment of the HAP vouchers.   The Government

seeks civil penalties of $10,000 for each certification that was

filed, plus treble damages of $2,595,069.9

     On September 7, 1999, the Defendants moved for summary

judgment, arguing that: (1) the HAP certifications were not

material to HUD’s decision to pay the subsidies and therefore

could not form the basis of a “false claim”; (2) the Defendants

did not “knowingly” submit false claims because the Defendants

knew that HUD was fully aware of the condition of the Complex

during the relevant time period; and (3) the “decent, safe, and

sanitary” language is too ambiguous to support a finding of

liability under the False Claims Act.   The district court granted

the Defendants’ motion for summary judgment, agreeing with their

first two arguments.

     The Government timely appeals the district court’s summary

judgment in favor of the Defendants.    The Government asserts two


     8
        The civil False Claims Act defines a “claim” as “any
request or demand, whether under a contract or otherwise, for
money or property . . . [where] the United States Government
provides any portion of the money or property.” 31 U.S.C.
§ 3729(c) (Supp. 2001).
     9
        The Government reaches this figure by trebling $865,023
— the amount that HUD claims to have disbursed to the Defendants
during the time period covered by its complaint.

                               14
primary claims of error: (1) that the materiality of the

falsehood to HUD’s decision is not relevant in determining

whether the Defendants violated 31 U.S.C. § 3729(a); and (2) that

genuine issues of material fact exist regarding whether the

Defendants “knowingly” submitted the false claims.    We address

each of these claims in turn.

                      II. STANDARD OF REVIEW

     We review the district court’s grant of summary judgment de

novo, applying the same standard as the district court.     See

Rivers v. Cent. & S.W. Corp., 186 F.3d 681, 683 (5th Cir. 1999).

“Summary judgment is proper only ‘if the pleadings, depositions,

answers to interrogatories and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to

judgment as a matter of law.’”     Turner v. Houma Mun. Fire &

Police Civil Serv. Bd., 229 F.3d 478, 482 (5th Cir. 2000)

(quoting FED. R. CIV. P. 56(c)).

     “Courts of Appeals consider the evidence in the light most

favorable to the nonmovant, yet the nonmovant may not rely on

mere allegations in the pleadings; rather, the nonmovant must

respond to the motion for summary judgment by setting forth

particular facts indicating that there is a genuine issue for

trial.”   Spivey v. Robertson, 197 F.3d 772, 774-75 (5th Cir.

1999) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,



                                   15
248-49 (1986)).   After the nonmovant has been given an

opportunity to raise a genuine factual issue, if no reasonable

factfinder could find for the nonmovant, summary judgment is

appropriate.   See FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).

III. IS “MATERIALITY” AN ELEMENT OF A CAUSE OF ACTION UNDER THE
                     CIVIL FALSE CLAIMS ACT?

     The civil False Claims Act imposes liability on any person

who knowingly submits, or causes the submission of, a false or

fraudulent claim for money to the government.   The current Act

originated in the 1863 False Claims Act, which provided both

civil and criminal sanctions for “false, fictitious, or

fraudulent” claims submitted to the United States Government.

See Act of Mar. 2, 1863, ch. 67, 12 Stat. 696; see also S. REP.

NO. 99-345, at 8 (1986), reprinted in 1986 U.S.C.C.A.N. 5266,

5273.   In 1874, the civil and criminal provisions were severed,

the civil penalties being codified in one portion of the United

States Code and the criminal provisions in another.    See U.S.

REV. STAT. tit. 36, § 3490 (1875) (civil); id. tit. 70, § 5438

(criminal).

     Congress recodified the civil False Claims Act in 1982.      See

H.R. REP. NO. 651 (1982), reprinted in 1982 U.S.C.C.A.N. 1895,

1895.   In this 1982 recodification, Congress eliminated the word

“fictitious” and retained the prohibition on “false or fraudulent




                                16
claim[s].”   See 31 U.S.C. § 3729 (1982).10   Congress also

significantly revised the civil FCA in 1986, clarifying that a

showing of specific intent to defraud is not required for

liability under the Act.   See 31 U.S.C. § 3729(b) (Supp. 2001).11

     In its current form, the Act provides, in pertinent part:

     Any person who–

     (1) knowingly presents, or causes to be presented, to
     an officer or employee of the United States Government
     or a member of the Armed Forces of the United States a
     false or fraudulent claim for payment or approval; [or]
     (2) knowingly makes, uses, or causes to be made or
     used, a false record or statement to get a false or
     fraudulent claim paid or approved by the Government
     . . . .

     is liable to the United States Government for a civil
     penalty of not less than $5,000 and not more than
     $10,000, plus 3 times the amount of damages which the
     Government sustains because of the act of that
     person[.]




     10
        The minor textual changes that accompanied this
recodification were designed only to “eliminate unnecessary
words” and provide “consistency,” rather than to enact any
substantive change. See H.R. REP. NO. 97-651, at 142 (1982),
reprinted in 1982 U.S.C.C.A.N. 1895, 1896.
     11
        The 1986 amendments also: (1) clarified that the
government need establish the elements of a cause of action under
the Act only by a preponderance of the evidence; (2) lengthened
the statute of limitations under the Act beyond six years in
cases where the government fails to detect the false claims at
the time they are submitted; (3) increased the penalties under
the Act from $2000 per claim to between $5000 and $10,000 per
claim; (4) increased the Act’s damages provision, authorizing
courts to award the government treble damages; and (5) expanded
the role of (and the rewards available to) qui tam relators under
the Act. See generally John T. Boese, Civil False Claims and Qui
Tam Actions § 104 (2d ed. 2000 & Supp. 2001) (describing the
impact of the 1986 amendments).

                                 17
31 U.S.C. § 3729(a) (Supp. 2001).     For the Defendants to be

liable under § 3729(a)(1), courts agree that the Government must

demonstrate that: (1) the Defendants made a claim against HUD;

(2) the claim was false or fraudulent; and (3) the Defendants

knew the claim was false or fraudulent.     See, e.g., United States

v. Basin Elec. Power Coop., 248 F.3d 781, 803 (8th Cir. 2001);

United States ex rel. Oliver v. The Parsons Co., 195 F.3d 457,

461 (9th Cir. 1999); United States v. Burns, 162 F.3d 840, 850

(5th Cir. 1998).   Similarly, to recover against the Defendants

under § 3729(a)(2), the Government must show that (1) the

Defendants made a record or statement in order to get HUD to pay

money; (2) the record or statement was false or fraudulent; and

(3) the Defendants knew it was false or fraudulent.     See, e.g.,

United States ex rel. Lamers v. City of Green Bay, 168 F.3d 1013,

1018 (7th Cir. 1999).

     Although the statute contains no express reference to

materiality, many courts, including this court, have found that

there is a fourth, “materiality” element required to maintain a

cause of action under the Act.   See United States ex rel.

Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 902 (5th

Cir. 1997) (“[T]he FCA ‘interdicts material misrepresentations

made to qualify for government privileges or services.’”)

(quoting United States ex rel. Weinberger v. Equifax, Inc., 557

F.2d 456, 461 (5th Cir. 1977)); see also Luckey v. Baxter Health



                                 18
Care Corp., 183 F.3d 730, 732 (7th Cir. 1999);     United States ex

rel. Berge v. Bd. of Trs. of the Univ. of Ala., 104 F.3d 1453,

1459 (4th Cir. 1997); United States v. Intervest Corp., 67 F.

Supp. 2d 637, 646 (S.D. Miss. 1999).     But see United States ex

rel. Cantekin v. Univ. of Pittsburgh, 192 F.3d 402, 415 (3d Cir.

1999) (noting in dicta that “perhaps” there is no materiality

requirement under the FCA); United States ex rel. Roby v. The

Boeing Co., 184 F.R.D. 107, 112 (S.D. Ohio 1998) (finding that

materiality is not a required element of proof in actions under

the FCA).   In examining statutes similar to the civil FCA, the

Supreme Court has defined “material” as “ha[ving] a natural

tendency to influence, or [being] capable of influencing, the

decision of the decisionmaking body to which it was addressed.”

United States v. Wells, 519 U.S. 482, 489 (1997) (alterations in

original) (internal quotations omitted) (quoting Kungys v. United

States, 485 U.S. 759, 770 (1988)).     A number of courts finding a

materiality element in the civil FCA have interpreted the Supreme

Court’s definition in Kungys to require “outcome materiality” –

i.e., that a falsehood or misrepresentation must affect the

government’s ultimate decision whether to remit funds to the

claimant in order to be “material.”    These courts have

interpreted the civil FCA similarly to require “outcome

materiality.”   See, e.g., Berge, 104 F.3d at 1459-60; Intervest,

67 F. Supp. 2d at 646-48; cf. Luckey, 183 F.3d at 732-33 (not


                                19
specifically referencing Kungys, but suggesting that an omission

must be “material to the United States’ buying decision” to

support liability under the Act) (emphasis added).     In contrast,

at least one court has suggested a slightly different, “claim

materiality” requirement – i.e., that a falsehood or

misrepresentation must be material to the defendant’s claim of

right in order to be considered “material” for the purposes of

the FCA.   See United States ex rel. Wilkins v. North American

Constr. Corp., 173 F. Supp. 2d 601, 630 (S.D. Tex. 2001).12

     12
        While the dissent disputes this characterization of
Wilkins, the Wilkins opinion contains ample evidence indicating
that court’s intent to espouse a “claim materiality” requirement.
Initially, the court in Wilkins repeatedly characterizes the
FCA’s materiality element to require that a false submission bear
on the claimant’s entitlement to payment. See, e.g., 173 F.
Supp. 2d at 622 (characterizing Weinberger to suggest a
requirement that “the misrepresentation made had to bear on, or
be material to, the entitlement to payment”); id. at 623 (“A
statement or action in or related to a claim makes the claim
itself false only if it bears on, or is material to, the person’s
entitlement to the money or property claimed.”); id. at 624
(“[T]he FCA implicitly requires statements or conduct that are
material to the person’s entitlement to the money or property
claimed before liability can arise.”); id. at 630 (“Liability for
both a ‘false claim’ and a ‘fraudulent claim’ implicitly requires
a showing that what makes the claim either false or fraudulent is
material to the asserted claim of entitlement to receive money or
property from the government.”); id. at 635 (faulting the
government for failing to demonstrate “how the alleged ‘padding’
of waste costs was material to the defendants’ entitlement to be
paid by the government on the contract”) (emphasis added). In
its extended discussion of the materiality issue, the Wilkins
court never suggests that a false submission must have actually
affected the government’s ultimate decision to remit funds in
order to be “material.”
     Moreover, interpreting the Wilkins opinion to espouse an
“outcome materiality” requirement would be inconsistent with the
underlying rationale of that opinion. The Wilkins court
determined that – despite the absence of any statutory reference

                                20
While this court has indicated that the Act contains a

materiality element, we have not yet clarified the exact nature

of this requirement.13


to materiality – the civil FCA contains an implicit materiality
requirement. This determination was based on the court’s
conclusion that materiality is inherent in the concept of a
“false claim.” Id. at 623-24. According to the Wilkins court, a
false claim is distinguishable from a false statement because the
former requires that the “claim itself must be false or
fraudulent.” Id. at 623. The defining characteristic of a
“false claim” is that the claimant is not actually entitled to
the money or property claimed. Thus, the Wilkins court concluded
that a false or misleading statement renders a claim “false” only
if that falsehood implicates the claimant’s entitlement or right
to the benefit in question. Id. at 624. The actual impact of
the falsehood on the government’s subsequent decisionmaking
process did not play any role in the Wilkins court’s analysis.
Indeed, the Wilkins court specifically rejected the suggestion
(made by the government in that case) that the FCA’s implicit
materiality requirement should turn on whether the government
would have approved the claim in question but for the alleged
falsehood. Id. at 636. The fact that the government would not
have ultimately approved the contract in question but for the
alleged false statements was not dispositive to the Wilkins
court.
     13
        The dissent suggests that this court is bound by the
Supreme Court’s decision in Kungys to find that the FCA’s
implicit materiality requirement must be an “outcome materiality”
requirement. While we emphasize that we need not decide the
exact nature of the FCA’s materiality requirement in the instant
case, we note that Kungys is not dispositive on this issue. In
Kungys, the Court considered the meaning of the term “material”
in the context of the Immigration and Nationality Act, which
provides for the denaturalization of citizens whose citizenship
orders and certificates of naturalization were illegally procured
or were procured by concealment of a material fact or by willful
misrepresentation. See 8 U.S.C. § 1451 (1994). To discern
Congress’s intended meaning of the word “material,” the Court
looked to the common law definition of the word, reasoning that
“‘[w]here Congress uses terms that have accumulated settled
meaning under either equity or the common law, a court must
infer, unless the statute otherwise dictates, that Congress means
to incorporate the established meaning of these terms.’” Kungys,
485 U.S. at 770 (quoting NLRB v. Amax Coal Co., 453 U.S. 322, 329

                               21
     The district court concluded that the civil False Claims Act

contains an outcome materiality requirement.     United States v.

Southland Mgmt. Corp., 95 F. Supp. 2d 629, 637 (S.D. Miss. 2000).

The district court then determined that “undisputed evidence”

demonstrated that the Defendants’ certifications in the HAP

vouchers, if false, were not material to HUD’s decision to

disburse HAPs to the Defendants.    The court thus granted summary

judgment in favor of the Defendants on this ground.    See id. at

643.14

     On appeal, the Government contends that the civil False

Claims Act does not contain the type of “outcome materiality”

element espoused by the district court, requiring a plaintiff to


(1981)). Based on its review of the common law, the Court
determined that “a concealment or misrepresentation is material
if it ‘has a natural tendency to influence, or was capable of
influencing, the decision of’ the decisionmaking body to which it
was addressed.” Id. at 770 (quoting Weinstock v. United States,
231 F.2d 699, 701 (D.C. Cir. 1956)). However, the reasoning
espoused by the Court in Kungys is inapplicable to the instant
case. The word “material” does not appear in the civil FCA – the
materiality requirement that courts have imposed upon the Act is
entirely implicit. Accordingly, unlike the Court in Kungys, we
cannot draw conclusions about the nature of the materiality
requirement that is implicit in the Act by relying on Congress’s
presumed invocation of the common law meaning of the word
“material.”
     14
        Specifically, the district court found that, given the
physical inspection reports, HUD was aware of the condition of
the Complex during the relevant time period and “would have
approved payment on the vouchers regardless of the condition of
the property.” Southland Mgmt. Corp., 95 F. Supp. 2d at 633.
The district court concluded that, for these reasons, “it follows
that defendants’ certifications were not ‘material’ to HUD’s
decision to continue housing assistance payments to defendants
pursuant to their HAP vouchers.” Id.

                               22
demonstrate that the misstatement influenced the government’s

(i.e., HUD’s) ultimate decision whether to remit funds to a

defendant.   The Government argues that the Supreme Court’s recent

decisions in Wells and Neder v. United States, 527 U.S. 1 (1999),

counsel against the existence of such a materiality

requirement.15   Instead, the Government maintains that proving a

“false claim” under the Act requires the Government to

demonstrate only that the alleged falsehood was relevant to the

Defendants’ claim of right or entitlement.16

     We need not decide today what the nature of the FCA’s

materiality requirement might be.     We find that, even under the

stricter “outcome materiality” definition applied to the civil

FCA by the district court and the courts in Berge and Luckey (as

opposed to the “claim materiality” definition urged by the

Government and adopted by the court in Wilkins), the Defendants’

signed certifications in the HAP vouchers were material to HUD’s

decision to disburse HAPs to the Defendants.    If false, these


     15
        While we do not reach this issue today, we note that if
a future panel of this court is faced squarely with the question
whether materiality is an element of the civil FCA, this court
will need to assess whether and to what extent Wells and Neder
might undermine our precedents interpreting the civil FCA to
contain an implicit materiality requirement.
     16
        We note that this argument mirrors the analysis of the
Wilkins court. While the Wilkins court calls this implicit
requirement a “materiality” element and the Government does not,
it appears that the “claim materiality” element espoused by the
court in Wilkins is the same requirement advocated by the
Government in the instant case.

                                 23
certifications render the HAP vouchers “false claims” as a matter

of law under the law of this circuit.

     It is undisputed that the Defendants’ legal entitlement to

HAP payments is dependant upon the condition of the Complex.     The

HAP contract contains a covenant requiring the Defendants to

maintain the property as decent, safe, and sanitary housing,

under penalty of loss of their HAP payments.    Moreover, the HAP

contract specifically requires the Defendants to certify their

compliance with this standard in each monthly HAP voucher.

     The Defendants concede that they would not have received the

monthly HAP payments if they had not signed these certifications.

Indeed, the record contains uncontroverted testimony indicating

that HUD will not remit funds to a claimant if the claimant’s HAP

voucher does not contain a signed certification that the property

is in decent, safe, and sanitary condition.    Thus, the

certification of the property’s condition was unquestionably

“material” in the sense that it had the potential to influence

HUD’s ultimate decision whether to remit funds to the Defendant.

     Both this court and the Ninth Circuit have recognized that,

when the government conditions payment of a claim upon a

claimant’s certification of compliance with a statutory or

regulatory condition, a claimant submits a false claim as a

matter of law when he or she falsely certifies compliance with

that condition.   In Thompson, this court considered the question

whether a claim for services rendered in violation of the

                                24
Medicare anti-kickback statutes necessarily constitutes a false

claim.   While we noted that a claim is not necessarily “false”

simply because it involves a statutory violation, we indicated

that a claim is necessarily false when it involves a knowingly

false certification of compliance with a statute or regulation

and that certification is a prerequisite to payment of the

asserted claim.   See Thompson, 125 F.3d at 902 (“[W]here the

government has conditioned payment of a claim upon a claimant’s

certification of compliance with, for example, a statute or

regulation, a claimant submits a false or fraudulent claim when

he or she falsely certifies compliance with that statute or

regulation.”); see also United States ex rel. Hopper v. Anton, 91

F.3d 1261, 1266 (9th Cir. 1996) (recognizing that, while not all

breaches of contract or regulatory violations automatically give

rise to liability under the FCA, “the false certification of

compliance . . . creates liability when certification is a

prerequisite to obtaining a government benefit”) (emphasis in

original).   We ultimately remanded Thompson to the district court

because we were unable to determine from the record whether the

certifications of compliance at issue in that case were actually

prerequisites to the defendant’s entitlement to the funds

claimed.   Thompson, 125 F.3d at 902-03.   However, our disposition

of this claim clearly indicates that if a certification of

compliance with a statute or regulation is a prerequisite to the

defendant’s legal entitlement to funds, the certification is a

                                25
material misrepresentation and renders the claim false as a

matter of law.   Accord Weinberger, 557 F.2d at 461 (concluding

that a claim for services allegedly rendered in violation of the

Anti-Pinkerton Act could not have involved a “material

misrepresentation” because the government did not require

claimants to make any express representations as to their

compliance with the Anti-Pinkerton Act).

     Thompson governs our disposition of the instant case.    We

recognize today that when the government has conditioned payment

of a claim upon a claimant’s certification of compliance with a

provision of a contract entered into pursuant to a regulation, a

claimant submits a false claim as a matter of law when he or she

falsely certifies compliance with that provision.   In the instant

case, the government has conditioned HAP payments upon an owner’s

certification of compliance with the “decent, safe, and sanitary”

standard established in the HAP contract mandated by 24 C.F.R.

§ 881.501.17   Accordingly, if the Defendants falsely certified

     17
        In discussing HUD employee Quentin Lewis’s deposition
testimony, the dissent apparently contends that a false
certification of statutory or regulatory compliance cannot be a
“prerequisite” to receipt of government funds under Thompson
unless the person who processed the certifications took into
account the truth or falsity of the certified statements in
determining whether to remit funds. However, the fact that the
particular bureaucrat charged with confirming whether a claimant
has complied with a certification requirement has no independent
knowledge of the truth or falsity of the certified statements
does not alter the fact that the certification is a prerequisite
to receipt of funds, especially when it is undisputed that funds
would not have been paid to the claimant in the absence of the
certification. Thompson clearly dictates that a certified

                                 26
their compliance with this standard, they submitted a false

claim.18


statement of statutory or regulatory compliance is material when
the certification is a prerequisite to receipt of government
funds. Thompson, 125 F.3d at 902. The materiality of the
certified statement is not dependent upon how large a role the
truth or falsity of the certification plays in the government’s
ultimate decision whether to remit payment.
     18
         The dissent maintains that Thompson is not dispositive
in the instant case because the certification requirement at
issue here has only a “formalistic connection with the payment
decision.” The dissent appears to suggest that a certification
requirement cannot be a “true” prerequisite to payment unless the
truth or falsity of that certification was the actual, “but-for”
cause of the government’s ultimate determination whether to remit
funds on the claim. We find this suggestion problematic for a
number of reasons. Initially, we are bound by our precedent in
Thompson, which concludes that “false certifications of
compliance create liability under the FCA when certification is a
prerequisite to obtaining a government benefit” without
suggesting any “but-for causation” caveat as advocated by the
dissent.
     Secondly, this interpretation appears inconsistent with the
“outcome materiality” requirement espoused by the dissent.
Kungys defines a material misrepresentation as a
misrepresentation that “has a natural tendency to influence or
was capable of influencing the decision of” the governmental
entity to which the statement was addressed. This definition
does not suggest that the misrepresentation must have actually
influenced the relevant governmental entity to be deemed
“material.” Indeed, as three members of the Court in Kungys
pointed out, a materiality requirement is not the equivalent of a
but-for causation requirement:

           We do not agree with petitioner’s contention
           that [the Immigration and Nationality Act’s
           language sanctioning individuals whose
           naturalization was “procured by” concealment of
           a “material” fact] requires the Government to
           establish that naturalization would not have
           been granted if the misrepresentations or
           concealments had not occurred. If such a “but
           for” causation requirement existed in [the
           “procured by” language] it is most unlikely that
           a materiality requirement would have been added

                                  27
     We recognize, as did the Ninth Circuit in Upton, that not

all statutory, regulatory, or contractual violations necessarily

give rise to liability under the FCA.   However, once a claimant

has made a certification of compliance with a statutory or

regulatory provision or a provision of a contract mandated by

statute or regulation, the claimant is subject to liability under

the Act for submitting a false claim if that certification of

compliance is known by the claimant to be false.

     The Defendants nonetheless contend that their certification

could not have constituted a “false claim” because the government

had knowledge of the falsity of the certification when it




        as well – requiring, in addition to distortion
        of a decision, a natural tendency to distort the
        decision. Moreover, the difficulty of
        establishing “but for” causality . . . many
        years after the fact, is so great that we cannot
        conceive that Congress intended such a burden to
        be met before a material misrepresentation could
        be sanctioned.

485 U.S. at 776-77 (opinion of Scalia, J., joined by Rehnquist,
C.J., and Brennan, J.). This analysis suggests that
“materiality” and “but-for causation” are distinct (and, indeed,
inconsistent) requirements.
     Finally, as the above passage indicates, there are problems
of proof that arise when the government is required to
demonstrate that a claimant’s misrepresentation actually
motivated its decision to approve a claim. Imposing such an
evidentiary burden risks excessively constraining the
government’s ability to sanction claimants who make false
representations to the government. As we share Justice Scalia’s
concerns in this regard, we reject the dissent’s suggestion that
“but-for causation” is the appropriate test of materiality in the
instant case.

                               28
remitted payment.19   While we acknowledge that government

knowledge of the falsity of a claim might, under limited

circumstances, be a defense to an action under the FCA, see infra

Part IV, we find it difficult to comprehend how the government’s

awareness that a claimant’s submission was false would in any way


     19
        The dissent points to four cases from other circuits
that, according to the dissent, “reject[] civil FCA liability
where defendant contractors arguably submitted ‘false’
certifications, but were engaged in cooperative or supervised
undertakings with the government that rendered the certifications
irrelevant to the ongoing payment decisions.” See infra n.8 and
accompanying text. Of these four cases, only United States ex
rel. Lamers v. City of Green Bay, 168 F.3d 1013 (7th Cir. 1999),
involves a certification of statutory or regulatory compliance
akin to the certification requirement at issue in the instant
case. Lamers was a qui tam case where the Seventh Circuit
considered a private relator’s claim that the City of Green Bay
had, on numerous occasions, falsely certified (and falsely
represented in informal correspondence) that its transit system
complied with federal regulations. While the court’s rejection
of the relator’s FCA claim was based largely on its determination
that it was unclear whether the city’s certifications were
actually false, the court also took note of the evidence that the
City was cooperating with federal authorities in an attempt to
bring their transit system into full compliance with federal
regulations and reasoned that FCA liability would be
inappropriate under these circumstances. See id. at 1019-20.
     Initially, we note that it is unclear from Lamers whether
the Seventh Circuit refused to impose liability because the
government’s knowledge undermined the falsity of the claim or
because the Seventh Circuit accepted that government knowledge
was a viable defense to FCA liability under the circumstances of
that case. Moreover, as discussed infra at Part IV, the
rationale provided by the Seventh Circuit for its refusal to
impose FCA liability in Lamers is specific to qui tam cases and
is far less compelling in the context of an FCA claim brought by
the government. Accordingly, we are not persuaded that the
reasoning of Lamers obligates us to depart from Thompson’s clear
holding that “false certifications of compliance create liability
under the FCA when certification is a prerequisite to obtaining a
government benefit.” Thompson, 125 F.3d at 902 (adopting the
reasoning of Anton, 91 F.3d at 1266).

                                 29
affect the truth or falsity of the claim.    A lie does not become

the truth simply because the person hearing it knows that it is a

lie.

       The premise underlying this argument reveals the true nature

of the Defendants’ position.    In arguing that a claimant’s

submission is not truly “false” if the government knows it to be

untrue, the Defendants are actually arguing that when the

government remits payment on a claim knowing that a certification

contained therein is false, the government waives its right to

pursue a cause of action under the civil FCA.    We find this

position untenable for a number of reasons.

       Initially, we note that the falsity of a claim is determined

at the time of submission.     If a claimant has submitted a claim

(i.e., a request or demand for money or property) to the

government and the claimant knows that he or she is not actually

entitled to the funds or property in question, the claimant has

asserted a false claim.    Fortuities in the government’s

subsequent decisionmaking process have no effect on the objective

truth or falsity of the claimant’s asserted entitlement, and

should thus have no effect on the claimant’s potential liability

under the Act.    Cf. United States v. Krizek, 111 F.3d 934, 939-40

(D.C. Cir. 1997) (finding that the question of what constitutes a

claim under the False Claims Act “turns[] not on how the

government chooses to process the claim, but on how many times

the defendants made a ‘request or demand’” because the “gravamen

                                  30
of these cases is that the focus is on the conduct of the

defendant”).   This reading of the Act is consistent with this

court’s analysis of analogous provisions in the criminal False

Claims Act and related statutes.      See United States v. Milton,

602 F.2d 231, 233 (9th Cir. 1979) (holding, in the context of the

criminal False Claims Act, that “[t]o prove Falsity, the

government only had to prove that the statement was known to be

untrue at the time [the defendant] made it”) (emphasis added);

see also United States v. Leahy, 82 F.3d 624, 633 n.11 (5th Cir.

1996) (holding that the defendant contractor violated 18 U.S.C. §

286 – a companion statute to the criminal FCA – because his

claims were false when submitted, even though the false claims

were ultimately irrelevant to the total amount paid by the

government to the contractor).

     In addition, the Defendants’ position is problematic because

they are effectively invoking estoppel against the government.20

     20
        The dissent contends that this is a mischaracterization
of the Defendants’ position. According to the dissent, the
Defendants are arguing “not that the government is estopped from
holding them liable on [a false claims] theory, but that they are
not liable as a matter of law.” While this may be true with
respect to the Defendants’ invocation of government knowledge as
a defense, the Defendants’ contention that a claim cannot be
false if the government was aware of the circumstances rendering
it untrue is equivalent to an estoppel argument. As noted above,
as a matter of pure logic, the fact that the government is aware
that a claimant’s submission is false upon receipt of that
submission does not make the statement any less false.
Accordingly, what the Defendants must be contending is that once
the government accepts and remits payment on a claim knowing that
claim to be false, the government cannot argue that the claim was
false in a court of law.

                                 31
The Defendants contend that because the government’s remission of

payment represents that the government entity has evaluated all

the relevant information and (presumably) determined that a claim

is valid, the government should be estopped from arguing that the

claim is invalid in a subsequent judicial proceeding.   The

premise underlying this argument is contrary to our longstanding

presumption that estoppel against the government is

impermissible.   See, e.g., Federal Crop Ins. Corp. v. Merrill,

332 U.S. 380, 382, 386 (1947) (holding that a farmer who obtained

federal insurance based on improper advice by an agent of the

Federal Crop Insurance Corporation that his entire crop qualified

for insurance could not recover for the loss of his crop because

the government could not be estopped from denying the claim by

the agent’s erroneous statements); see also Office of Pers. Mgmt.

v. Richmond, 496 U.S. 414, 419-20 (1990) (recognizing that

“equitable estoppel will not lie against the Government as it

lies against private litigants” and acknowledging Merrill as “the

leading case in [the Court’s] modern line of estoppel

decisions”).21

     21
        The Supreme Court has mentioned the possibility that
some type of “affirmative misconduct” by a government official
might give rise to estoppel against the government. See, e.g.,
Richmond, 496 U.S. at 421; see also Linkous v. United States, 142
F.3d 271, 277 (5th Cir. 1998) (“In order to establish estoppel
against the government, a party must prove affirmative misconduct
by the government in addition to the four traditional elements of
the doctrine.”). However, the Court has never invoked this
exception and there is no suggestion of such “affirmative
misconduct” in the instant case.

                                32
       We decline to depart from this longstanding presumption in

the instant case.    Initially, we observe that even the

traditional, more lenient requirements to invoke estoppel against

a private party are not present in this case.    The four

traditional requirements are: “(1) that the party to be estopped

was aware of the facts and (2) intended his act or omission to be

acted upon; (3) that the party asserting estoppel did not have

knowledge of the facts[] and (4) reasonably relied on the conduct

of the other to his injury.”    Linkous, 142 F.3d at 278 (citing

United States v. Bloom, 112 F.3d 200, 205 (5th Cir. 1997))

(alterations in original).    The Defendants’ estoppel-type

argument fails because they cannot satisfy the third requirement.

The Defendants had knowledge of the relevant facts (i.e., the

condition of the Complex and the falsity of the certification

that the Complex was in decent, safe, and sanitary condition).

Thus, the traditional requirements for invoking estoppel are not

met.

       Moreover, even if all four traditional requirements for

private-party estoppel were satisfied, estoppel against the

government would still be inappropriate under the circumstances

of this case.    The Court in Richmond expressly held that

“judicial use of the equitable doctrine of estoppel cannot grant

[a claimant] a money remedy that Congress has not authorized.”

496 U.S. at 426-27 (noting further that “not a single case has

upheld an estoppel claim against the Government for the payment

                                 33
of money”).   The Court’s asserted rationale for this holding was

to prevent fraud against the government via collusion between

government officials and private claimants and, more generally,

to ensure that public funds are spent “according to the letter of

the difficult judgments reached by Congress as to the common good

and not according to the individual favor of Government agents or

the individual pleas of litigants.”   Id. at 428.   We find this

logic to be equally applicable in situations like the present

case, where the Government seeks to recover funds spent contrary

to the will of Congress, as in situations like Richmond, where

the government sought to prevent payment of a claim that would

have been paid in derogation of the will of Congress.      Cf. United

States ex rel. Hagood v. Sonoma County Water Agency, 929 F.2d

1416, 1422 (9th Cir. 1991) (noting in dicta that a defendant’s

“‘inability to retain money that it should never have received in

the first place’ is not the kind of detrimental reliance that

justifies estoppel against the government”) (quoting Heckler v.

Cmty. Health Servs., 467 U.S. 51, 61 (1984)).   While we

acknowledge that the treble damage provision of the civil FCA

produces a harsher result than mere recovery of the expended

funds, we note that these damages and other remedies are

authorized by Congress.   In addition, the fact that the

unavailability of estoppel permits the government to recover

treble damages does not justify departure from the longstanding

and widely-accepted principle disfavoring government estoppel.

                                34
See Merrill, 332 U.S. at 386 (recognizing that “not even the

temptations of a hard case” will provide a basis for ordering

recovery of funds that would be expended contrary to law).22

     Finally, from a practical perspective, we note that

acceptance of the Defendants’ position in this litigation would

place HUD in an extremely difficult position.   The argument that

payment by the government of a false claim with knowledge of its

falsity forecloses any future false claims action assumes that,

upon receiving a HAP voucher for a property that is not decent,

safe, and sanitary, HUD must either immediately cease HAP

payments (which, in most cases, would effectively put the

claimant out of business and the tenants on the street) or

forfeit the right to pursue a false claims action against the

claimant in the future.   Put differently, if HUD elects to work

with the claimant to improve the condition of the property rather

than to cut off payments immediately, HUD waives the government’s

right to pursue a cause of action under the FCA.   Such an

“election of remedies” requirement is not contemplated by the


     22
        We note that the instant case is not a particularly
“hard case” from an equitable perspective. The Defendants were
well aware of their contractual and regulatory obligation to
maintain the Complex in decent, safe, and sanitary condition.
Similarly, at the time that they signed the HAP contract, the
Defendants were aware that they would be obliged to make a
monthly certification of their compliance with the “decent, safe,
and sanitary” standard, and that a false certification of
compliance with this standard would subject them to treble
damages under the civil FCA or prosecution under the criminal
FCA.

                                35
statutory, regulatory, or contractual regime governing this

Section 8 program.   The Government’s rights under the regulatory

contract and under the False Claims Act are not mutually

exclusive.

     The Defendants suggest that if there is no de facto

“election of remedies” requirement, the Government can use the

threat of FCA liability “as an in terrorem device . . . to force

the Partners and other owners . . . to invest their own money to

make up the shortfall in funds for maintenance.”    Relying on

Christopher Village, the Defendants argue that an owner is not

required “to absorb or subsidize operating and maintenance

deficiencies” if HUD has not established rental rates adequate to

cover a property’s expenses.   190 F.3d at 316.    However, the

question of whether HUD properly considered the Defendants’

requests for rent increases is not presented in this case.    Our

task is to determine whether HUD’s choice to continue remitting

HAP payments to an owner whose property is not in decent, safe,

and sanitary condition precludes the government from pursuing a

false claims action based on the owner’s false certification that

the property was, in fact, decent, safe, and sanitary.    We find

no basis for such a preclusion.    To the extent that the multiple

remedial paths available to the government under this regulatory

and contractual regime have the effect of pressuring owners to

take steps (such as investing in preventive maintenance or

retaining what is likely to be an adequate reserve during the

                                  36
early years of a project) to ensure they can provide decent,

safe, and sanitary housing throughout the duration of a project’s

existence, such an incentive structure is clearly contemplated by

the statutory and regulatory regime governing the Section 8

program and by the contract that the Defendants willingly signed.

     It is clear that the position taken by both the Defendants

and the dissent is motivated by an underlying concern that the

Government has somehow treated the Defendants “unfairly” by

pursuing an action under the FCA after HUD initially chose to

work with the Defendants cooperatively to remedy the problems at

the Complex.   We cannot similarly conclude that the Defendants

have been ill-used.   As noted above, the fact that HUD, upon

discovering maintenance and safety problems at the Complex, chose

to provide the Defendants with an opportunity to cure the defects

rather than immediately cutting off the Defendants’ HAP payments

in no way implicates the Government’s ability to maintain a cause

of action under the FCA.   Further, even if it would be

problematic for the Government to pursue a civil FCA action

against an owner for false claims made while the owner was making

a good faith attempt to work with HUD and remedy the problems at

a project, this was not the situation in the instant case.      The

Government did not initiate any action under the FCA until well

after the informal cooperative process had broken down and the

Defendants had, in fact, indicated their intent to abandon the

project entirely.   Moreover, we emphasize that the Government has

                                37
not attempted to hold the Defendants liable for false claims made

while the Defendants were participating in good faith in the

cooperative remedial process.   The instant action is based only

on claims made during the time period after the Defendants

effectively ceased cooperating with the requirements of HUD’s

informal remedial process.   Under these circumstances, we cannot

conclude that the government has acted deceptively in pursuing

its contractual remedies by initiating a false claims action.



     In light of the above analysis, we conclude that the

district court erred in granting summary judgment to the

Defendants on the ground that they did not, as a matter of law,

submit a “false claim.”   Maintaining a property in decent, safe,

and sanitary condition is a prerequisite to the Defendants’

entitlement to HUD funds in the instant case.   Accordingly, a

false certification of compliance with the decent, safe, and

sanitary standard is material and renders the claim false as a

matter of law.

     Because there is a genuine issue of material fact regarding

whether the submission was indeed false (i.e., whether the

property was actually in decent, safe, and sanitary condition

during the time period in question), we cannot hold as a matter

of law that the Defendants submitted a false claim.   However, in

the same vein, the substantial evidence in the record indicating

that the property was unsafe and unsanitary during the time

                                38
period in question — suggesting that the claim was indeed false —

certainly precludes summary judgment in favor of the Defendants

on these grounds.

    IV.   DID THE DEFENDANTS “KNOWINGLY” SUBMIT A FALSE CLAIM?

     We turn now to the mens rea element of a cause of action

under the Act, i.e., the requirement that a defendant must

“knowingly” submit false or fraudulent claims, or false or

fraudulent statements in support of those claims, to the

government.   See 31 U.S.C. § 3729(a)(1) & (a)(2) (Supp. 2001).

The Defendants maintain that a claimant cannot have the requisite

mens rea to be held liable under the Act if the claimant knows

that the government is aware of the falsity of the information

submitted.    The district court agreed, concluding that “[b]ased

on the undisputed evidence, and specifically the record of HUD’s

knowledge . . . together with the proof of communications between

HUD and defendants concerning the problems at the apartments,

there could be no reasonable finding that defendants acted

knowingly.”   Southland Mgmt. Corp., 95 F. Supp. 2d at 641

(emphasis omitted).

     We disagree with the district court’s conclusion.   While we

agree that, in certain situations, evidence that the defendant

knew that the government was aware of the falsity of a claim when

it was submitted may be relevant in determining whether the

defendant knowingly submitted a false claim, we hold that such

knowledge on the part of the defendant is not an automatic

                                39
defense to liability.   We further conclude that the district

court erred in finding, as a matter of law, that HUD’s knowledge

of the condition of the Complex negated the Defendants’ mens rea

in this case.

     The mens rea required for a person to be held liable under

the civil False Claims Act has always been the submission of a

claim “knowing” it to be false.    See 31 U.S.C. § 3729(1) (1983).

Under the Act, a person acts “knowingly” if he or she “(1) has

actual knowledge of the information; (2) acts in deliberate

ignorance of the truth or falsity of the information; or (3) acts

in reckless disregard of the truth or falsity of the information,

and no proof of specific intent to defraud is required.”      Id.

§ 3729(b).   The text of the Act as it appears today (i.e.,

subsequent to the 1986 amendments) contains no indication that

government knowledge of the falsity of a submission might bear on

the defendant’s mens rea.   Moreover, there is nothing in the

legislative or statutory history of the Act suggesting that

Congress intended to preclude the government from pursuing an

action under the civil FCA when the government was aware of the

facts and circumstances rendering a claim false at the time of

submission.23   The Defendants nonetheless contend that such


     23
        Prior to the 1982 Amendments, the text of the Act did
indicate that private plaintiffs could not pursue qui tam actions
under the Act if the government was aware of the information
forming the basis of the complaint. See 31 U.S.C. § 232(C)
(1976). While the early versions of this provision (i.e., prior
to the 1982 recodification) did not indicate whether it applied

                                  40
government knowledge is an absolute bar to liability under the

Act.

       We find it difficult to justify the proposition that an

individual who submits a false claim to the government with

knowledge of its falsity should necessarily be excused from

liability under the Act merely because the government was also

aware that the claim was false when it was submitted.    Several of

our sister circuits have recognized that, while evidence that the

government was aware of the facts and circumstances rendering a

claim false at the time of submission may be relevant to a

defendant’s state of mind in submitting a false claim, such

knowledge does not provide an automatic bar to suit.    See, e.g.,

United States ex rel. Kreindler & Kreindler v. United

Technologies Corp., 985 F.2d 1148, 1156-57 (2d Cir. 1993);

Hagood, 929 F.2d at 1421.    These courts explain that, while

government knowledge may, in some circumstances, provide evidence

that a defendant did not submit a claim with actual knowledge of

its falsity or in deliberate ignorance or reckless disregard for


to actions brought by the government, the provision was contained
within a section of the statute specifically addressing the
procedural requirements for qui tam actions. See generally 31
U.S.C. § 232 (1976) (entitled “Procedure for private claims”).
This jurisdictional bar was subsequently eliminated in the 1986
amendments. For the purposes of the instant case, we note that
this prohibition was never applicable to actions initiated by the
government. See 31 U.S.C. § 3730(b)(4) (1982) (“Unless the
Government proceeds with the action, the court shall dismiss an
action brought by the person on discovering the action is based
on information the Government had when the action was brought.”)
(emphasis added).

                                 41
the truth, see Kreindler & Kreindler, 985 F.2d at 1156; Hagood,

929 F.2d at 1421, a defendant alleged to have violated the civil

False Claims Act “is not automatically exonerated by any

overlapping knowledge by government officials,” Kreindler &

Kreindler, 985 F.2d at 1156.

       We agree with the Kreindler and Hagood courts that a

defendant’s knowledge that the government is aware of the falsity

of a claim can, under certain circumstances, be relevant to mens

rea.    However, in the context of a claim brought by the

government (as opposed to a qui tam action), the circumstances in

which such knowledge is relevant are quite limited.    In the

context of government-initiated FCA actions, we would permit a

“government knowledge defense” primarily in the rare situation

where the falsity of a claim is unclear and the evidence suggests

that the defendant actually believed his claim was not false

because the government approved and paid the claim with full

knowledge of the relevant facts.

       In contending that a “government knowledge” defense should

apply in the instant case, the Defendants rely on qui tam cases

such as Lamers and Wang v. FMC Corp., 975 F.2d 1412 (9th Cir.

1992).    The courts in these qui tam cases have acknowledged that

there are potential problems with allowing private relators to

bring qui tam actions while the government is in the process of

trying to work informally with a defendant to achieve compliance

with particular statutory or regulatory provisions.    See, e.g.,

                                 42
Lamers, 168 F.3d at 1020 (“Lamers, it seems, wants to use the FCA

to preempt the FTA’s discretionary decision not to pursue

regulatory penalties against the City.”).   While these might be

valid concerns in the qui tam context, we find these potential

problems far less compelling in the context of an FCA action

brought by the federal government, particularly when the action

is brought after any informal negotiation process has proved

unsuccessful, as in the instant case.   Thus, the qui tam cases

cited by the Defendants and the dissent do not provide a

compelling reason why the Defendants should be excused from

liability based on a “government knowledge defense” under the

circumstances of this case.24

     With these principles in mind, we now turn to the question

whether the district court properly granted summary judgment in

favor of the Defendants on the mens rea issue.   As noted, the

district court held that because of HUD’s knowledge and the



     24
          We emphasize that we need not, and do not, address
today the availability of a “government knowledge” defense in qui
tam actions. Qui tam actions are governed by substantively
different rules than government-initiated FCA actions in many
respects. Government knowledge of the facts and circumstances
underlying a claim has historically played a different role in
qui tam actions than in FCA actions brought by the government.
See supra note 23. Indeed, under certain circumstances relators
are still jurisdictionally barred from bringing qui tam actions
under the FCA if the government had knowledge of the facts and
circumstances that form the basis of the relator’s claim. See 31
U.S.C. § 3730(e). In light of these distinctions, it is
appropriate for this court in the instant case to confine our
discussion of the availability of a “government knowledge
defense” to government-initiated FCA actions.

                                43
communications between the parties, “there could be no reasonable

finding that defendants acted knowingly.”   Southland Mgmt. Corp.,

95 F. Supp. 2d at 641.   Although the record makes clear that HUD

had a fair amount of information regarding the condition of the

Complex, the record also indicates that the Defendants, as the

ones who monitored the property and entered the units, had actual

knowledge that the Complex was not in decent, safe, and sanitary

condition.   Moreover, there is evidence in the record suggesting

that it was clear to the Defendants that the certifications in

their HAP vouchers were false.

     After our review of the record, we conclude that a

factfinder could determine on this record that the Defendants

knowingly submitted false claims to the government.   Thus, there

is a genuine issue of material fact regarding the Defendants’

knowledge, and the district court erred in granting summary

judgment in favor of the Defendants on this issue.

   V. Is the Phrase “Decent, Safe, and Sanitary” Sufficiently
    Concrete to Support a Finding of Liability Under the Act?

     The Defendants contend that an allegedly false certification

that a property is in “decent, safe, and sanitary” condition

cannot provide the basis for civil False Claims Act liability.

Noting that the phrase “decent, safe, and sanitary” is not

defined in the HAP contract, they argue that any evaluation of a

property pursuant to this standard is inherently subjective.

According to the Defendants, because a jury cannot determine


                                 44
whether a certification of compliance with the “decent, safe, and

sanitary” standard is objectively “true” or “false,” such a

certification cannot support a false claims action under the FCA.

     The Government responds that the “decent, safe, and

sanitary” standard is meaningful and susceptible to objective

analysis.   The Government points to the 1995 version of 24 C.F.R.

§ 881.201 stating that “[h]ousing continues to be decent, safe

and sanitary if it is maintained in a condition substantially the

same as at the time of acceptance,”   24 C.F.R. § 881.201 (1995),

arguing that this language gives the standard substance.25

Moreover, the Government claims that the published Housing

Quality Standards (“HQS”) that HUD inspectors employ during

annual physical inspections also clarify the correct

interpretation of the phrase.

     The district court did not rule on this issue, but did

suggest that the Defendants’ position had “arguable merit.”     See

Southland Mgmt. Corp., 95 F. Supp. 2d at 635 n.7.   The court

correctly noted that, during the time period in question, the

Housing Quality Standards on which the Government relies were not

expressly referenced in the regulations governing the Substantial

Rehabilitation Section 8 Program, and no other HUD regulations


     25
        The Defendants contend that this regulatory guidance is
insufficient to give meaning to the phrase “decent, safe, and
sanitary” because there is no implication that housing is decent,
safe, and sanitary only if it is maintained in this manner. We
agree that this language suggests an affirmative defense rather
than an exclusive definition of “decent, safe and sanitary.”

                                45
then applicable to the Substantial Rehabilitation Program defined

the phrase “decent, safe, and sanitary.”   While the district

court indicated that the standard appeared to be subjective, the

court also recognized that “there are cases in which property

would not qualify as ‘decent, safe and sanitary’ under any

conceivable definition of those terms.”    Id. at 635 n.7.

     As this issue was not the basis of the district court’s

summary judgment in favor of the Defendants, we assume that the

Defendants raise this argument on appeal in order to invite this

court to affirm the district court’s judgment on these alternate

grounds.26   We decline this invitation.

     The question presented by the Defendants is one of first

impression for this court: Whether a certification that a

property is in   “decent, safe, and sanitary” condition is

sufficiently concrete that a jury could determine if the

certification is true or false?    While the normal procedure where

the lower court has not considered a pertinent issue is to remand

the case, considerations of judicial economy can dictate

otherwise in circumstances such as these, where the issue is a

purely legal question subject to plenary review by this court.



     26
        We note that we have the ability to affirm on these
alternate grounds. See Manning v. Warden, La. State
Penitentiary, 786 F.2d 710, 711 (5th Cir. 1986) (affirming on
other grounds); see also Bickford v. Int’l Speedway Corp., 654
F.2d 1028, 1031 (5th Cir. 1981) (stating that “reversal is
inappropriate if the ruling of the district court can be affirmed
on any grounds”).

                                  46
See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); see also

Hudson United Bank v. LiTenda Mortgage Corp., 142 F.3d 151, 159

(3d Cir. 1998).    Accordingly, we can appropriately reach this

question despite the fact that the district court’s summary

judgment was not based on this issue.

     In contending that the phrase “decent, safe, and sanitary”

is too subjective to support FCA liability, the Defendants rely

on a number of cases holding that this phrase is too indefinite

to create any legally cognizable rights for the tenants of

programs funded under the housing statutes.     See, e.g., Perry v.

Hous. Auth. of Charleston, 664 F.2d 1210, 1217 (4th Cir. 1981).

This court has recently indicated support for this proposition as

well.     See Banks v. Dallas Hous. Auth., 271 F.3d 605, 610 (5th

Cir. 2001).    However, these decisions are inapposite.   As the

Government correctly points out, none of these cases is an FCA

case, and the question whether language is too indefinite to

create a legally cognizable statutory right is entirely separate

from whether that language can form the basis of a “false claim”

action under the FCA.27

     We find that the phrase “decent, safe, and sanitary,” as

applied in the context of assessing housing conditions, has a


     27
        One particularly relevant distinguishing feature between
these two inquiries is that while courts do not consider
regulatory guidance in determining whether statutory language
creates a legally cognizable right, see Banks, 271 F.3d at 610
n.4, it is appropriate to consider regulatory clarification in
the instant case.

                                  47
commonsense “core of meaning” such that it is capable, without

additional definition, of being understood by a factfinder called

upon to evaluate whether a certification of compliance with this

standard is objectively true or false.   Certainly, different

members of the general public might provide different specific

definitions of this term or might emphasize different factors in

assessing whether housing is “decent, safe, and sanitary.”

However, the fact that each individual’s exact definition of the

meaning of this phrase might differ does not undermine the

proposition that the general meaning of the concept is commonly

understood.   As we have noted in another, quite different

context, despite the fact that certain words or phrases might

“strike distinct chords in individual jurors,” they can

nevertheless have a “plain meaning of sufficient content that the

discretion left to the jury” is “no more than that inherent in

the jury system itself.”   Milton v. Procunier, 744 F.2d 1091,

1096 (5th Cir. 1984) (holding that the Texas capital sentencing

scheme is permissibly applied when the sentencing jury evaluates

the terms “deliberately,” “probability,” “criminal acts of

violence,” and “continuing threat to society” without any

specific definitions); see also James v. Collins, 987 F.2d 1116,

1120 (5th Cir. 1993) (same).   We find that the phrase “decent,

safe, and sanitary” has a widely accepted ordinary meaning in the

context of housing quality assessments that enables a jury to

evaluate whether a property meets this standard, even if the

                                48
applicable regulations provide no further elaboration on the

meaning of the term.

     Our conclusion that the concept of “decent, safe, and

sanitary” housing has a commonly-understood ordinary meaning is

bolstered by the history of the parties’ interactions pursuant to

the HAP contract.   Initially, we note that the HAP contract

signed by the Defendants contains a covenant requiring the owner

to agree to maintain the facilities “so as to provide Decent,

Safe, and Sanitary housing.”   The Defendants willingly agreed to

this covenant without indicating any uncertainty about the

meaning of the standard.   Similarly, more than one hundred times

during the course of the project’s history, the Defendants

certified under penalty of fine or imprisonment that the Complex

was in decent, safe, and sanitary condition.   The record contains

no indication that the Defendants even once inquired as to the

meaning of this term prior to signing these certifications.    The

Defendants’ repeated certifications in the HAP vouchers, combined

with the complete lack of prior dispute about the meaning of the

standard, provide strong indication that the Defendants and HUD

had a mutual, common understanding of the meaning of the phrase

“decent, safe and sanitary.”

     It is also significant that the “decent, safe, and sanitary”

language has been part of the statutory scheme governing public

housing since the inception of the current federal housing

program in the 1930s.   During the almost seventy years since the

                                49
program’s enactment, there are no reported cases challenging this

terminology on the ground that it provides inadequate notice of

the standard governing public housing conditions.28    This notable

lack of legal debate further supports our conclusion that the

concept of “decent, safe, and sanitary” housing has a

sufficiently concrete, commonsense meaning that is neither

inherently subjective nor impermissibly vague.   A factfinder in a

civil action is perfectly capable of applying this standard and

determining whether a certification that housing is in “decent,

safe, and sanitary” condition has been falsely made.

     The Defendants also appear to argue that, even if the phrase

“decent, safe, and sanitary” has an objective and ascertainable

meaning, they still cannot be held liable for a false claim based

on this provision.   They point to a number of decisions from

other circuits suggesting that errors attributable to differences

in the interpretation of disputed legal questions cannot form the

basis of a false claims action under the FCA.    See, e.g., Lamers,

168 F.3d at 1018; Hagood, 81 F.3d at 1478-79.    Relying on these

authorities, the Defendants suggest that they cannot be held


     28
        Indeed, there are cases that successfully apply this
standard to determine whether owners are in compliance with their
contractual obligations regarding the condition of housing
projects. These cases do not elaborate on the meaning of the
phrase “decent, safe, and sanitary” or suggest in any way that
the standard lacks a concrete meaning. See, e.g., Marshall v.
Cuomo, 192 F.3d 473, 479-80 (4th Cir. 1999) (determining that a
corporation was appropriately debarred from further participation
in Section 8 programs because its properties were not maintained
in “decent, safe, and sanitary” condition).

                                50
liable under the Act if their submission was grounded in a

legitimate dispute about the correct legal interpretation of the

phrase “decent, safe, and sanitary.”

     The Defendants’ briefs do not indicate the exact nature of

their disagreement about the meaning of the standard.   However,

in the portions of their testimony contained in the record, two

of the Defendants offer alternate definitions of the phrase

“decent, safe, and sanitary” that would purportedly render their

certifications correct.   Defendant Doty initially grants in his

testimony that the term “decent, safe, and sanitary” should be

evaluated based on common and ordinary understanding of the

terms.   Doty then suggests that under this common understanding,

the term “decent, safe, and sanitary” housing refers to housing

that “where you walk in, you wouldn’t fall in through the floor.”

Defendant McLaurin similarly suggests that “decent, safe, and

sanitary” housing is housing that “[keeps] the weather out” and

“[does not] have things falling on you.”

     Even if this testimony does indicate that the Defendants

were operating pursuant to a bona fide dispute about the meaning

of the “decent, safe, and sanitary” standard, we note that the

Defendants can still be held liable under the FCA for submitting

false claims if their interpretation of the disputed regulatory

or contractual language was unreasonable.   A number of courts

have recognized that, while a legitimate dispute regarding the

meaning of a regulatory or statutory provision might preclude FCA

                                51
liability, the government can nonetheless prove the falsity of a

claim by establishing the unreasonableness of the defendant’s

interpretation of the regulation or contractual provision.    See,

e.g., Commercial Contractors, Inc. v. United States, 154 F.3d

1357 (Fed. Cir. 1998); United States v. Krizek, 859 F. Supp. 5,

11-12 (D.D.C. 1994), aff’d, 111 F.3d 934 (D.C. Cir. 1997).

       This issue was not addressed by the district court and is

not sufficiently developed in this record or in the briefs for us

to express any view upon it other than to set out the applicable

law.    We leave it to the district court on remand.

       In sum, we decline to uphold the district court’s summary

judgment on the alternate grounds suggested by the Defendants.

                           VI. CONCLUSION

       For the foregoing reasons, the district court’s grant of

summary judgment in favor of the Defendants is REVERSED and the

case is REMANDED for further proceedings consistent with this

opinion.    Costs shall be borne by the Defendants.




                                 52
EDITH H. JONES, dissenting:

            This is a complex case legally but not factually.   The

legal difficulties, and my disagreements with the panel majority,

will be stated shortly.    Factually, the case concerns the

government’s effort to inflict severe penalties on HUD-subsidized

low-income apartment owners because there were (1) roaches (in

the deep South, no less), (2) broken doors and windows (caused

partly by tenants), and (3) crime (in a high-crime, crack-dealing

neighborhood).    HUD knew of this property’s problems for years

before it foreclosed, but HUD’s policy, confirmed by the evidence

in this case, was to work with the owners to seek remedies

gradually.   There is no evidence of concealment or wrongdoing by

the property owners.    The property owners never collected a dime

in profit after fiscal year 1993 and spent all of their HUD

subsidies trying to keep up with the maintenance and mortgage

payments.    In short, HUD was complicit in any mismanagement that

allowed the property to deteriorate.

            According to the majority opinion, however, the owners

may be liable under the False Claims Act despite the vagueness of

the contractual standard and the government’s ongoing knowledge

of the condition of the apartments.    Moreover, the majority hold

that a false claim exists as a matter of law if the defendants’

                                 53
certifications of compliance with the regulatory standard were

false – irrespective of the government’s knowledge of

noncompliance and its failure to rely on the certifications.

Given the facts of this case, the majority’s conclusion

constitute a significant and unnecessary extension of the FCA.

The statute was originally passed to prevent “all types of fraud”

against the United States government that might result in

financial loss.    United States v. Neifert-White Co., 390 U.S.

228, 232, 88 S.Ct. 959, 961 (1968).    But “[s]ince the Act is

restitutionary and aimed at retrieving ill-begotten funds, it

would be anomalous to find liability when the alleged

noncompliance would not have influenced the government’s decision

to pay.”    United States ex rel. Mikes v. Straus, 274 F.3d 687,

697 (2d Cir. 2001).

            By imposing materiality as a matter of law based solely

on a formalistic certification, and by constricting the defense

of government knowledge of the contractor’s actions, the majority

threatens to transform the FCA into a weapon against mere

breaches of contract.    The majority of courts recognize, however,

that

       . . . the FCA is not an appropriate vehicle for
       policing technical compliance with administrative
       regulations. The FCA is a fraud prevention statute;
       violations of [agency] regulations are not fraud unless
       the violator knowingly lies to the government about
       them.


                                 54
United States ex rel. Lamers v. City of Green Bay, 168 F.3d 1013,

1019 (7th Cir. 1999).    The costs of government contracts are

already inflated by complex rules unknown to private business

transactions.    This opinion will generate additional costly

premiums to offset the increased risk posed by its expansion of

FCA liability.    Indeed, the fear of having to defend an FCA claim

for non-material misstatements or problems known by the

government will discourage many businesses from bidding for

government contracts.

          I respectfully dissent.

I.   The payment vouchers were not material to HUD’s decision
     making.

          The majority hold that when certification of statutory

or regulatory compliance is an express prerequisite to receiving

a benefit from the government, a false certification is material

and renders the claim false as a matter or law.    I disagree with

this excessively broad conclusion and with the majority’s

dalliance, in dicta, with an “outcome materiality”/”claim

materiality” dichotomy advocated by the government.    I would hold

that no genuine issue of fact exists concerning the materiality

of these defendants’ monthly certifications to HAP that the

apartments were decent, safe and sanitary.

          No ambiguity exists in this court’s recent

reaffirmation that the civil FCA “interdicts material


                                 55
misrepresentations made to qualify for government privileges or

services.”    United States ex. rel. Thompson v. Columbia/HCA

Health Care Corp., 125 F.3d 899, 902 (5th Cir. 1997) (quoting

United States ex. rel. Weinberger v. Equifax, Inc., 557 F.2d 456,

461 (5th Cir. 1977)).      Weinberger’s 25-year-old requirement of

materiality is just as straightforward as is Thompson’s

holding.29   Moreover, other circuits have continued to state that

materiality is required in a civil FCA claim.           See, e.g., Luckey

v. Baxter Health Care Corp., 183 F.3d 730, 732 (7th Cir. 1999);

Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 785,

788 (4th Cir. 1999).      A recent district court decision, after

conducting the most extensive survey to date of the history,

legislative background and caselaw interpreting the FCA,

concluded that materiality remains an element of a civil FCA

claim.    See United States ex rel. Wilkins v. North Am. Const.

Corp., 173 F.Supp.2d 601, 618-30 (S.D. Tex. 2001).30

     29
            This court said in Weinberger that to prove liability -- that is,
“to establish that Equifax committed fraud in this manner,” 557 F.2d at 461
(emphasis added) -- “Weinberger first must demonstrate that the government was
misled by Equifax's application for the reporting business.” Id. (emphasis
added).
      30
            The only circuit court language contrary to a materiality rule
exists in the Third Circuit’s passing observation that “perhaps Neder argues
against a materiality requirement.” United States ex. rel. Cantekin v.
University of Pittsburgh, 192 F.3d 402, 415 (3d Cir. 1999), cert. denied, 121
S.Ct. 192 (2000).

          In two cases, the Supreme Court, ruling on whether materiality was
an element under certain federal criminal false statement statutes, discussed
the concept of materiality in ways that may ultimately be held relevant to the
civil FCA. See Neder v. United States, 527 U.S. 1, 20-25, 119 S.Ct. 1827,
1839-41 (1999); United States v. Wells, 519 U.S. 482, 489-99, 117 S.Ct. 921,

                                     56
            According to the majority opinion, however, the precise

definition of materiality remains open to question in this court

based on a government theory never before accepted by a federal

court.31    The majority’s mischievous dicta demand a brief

response.    The majority suggest that “materiality” has two

plausible meanings.      The accepted definition at common law and in

false statement statutes similar to the civil FCA equates

materiality with “ha[ving] a natural tendency to influence, or

[being] capable of influencing, the decision of the

decisionmaking body to which it was addressed.”           United States v.

Wells, 519 U.S. 482, 489, 117 S.Ct. 921, 926 (1997) (brackets in

original) (internal quotation marks omitted) (quoting Kungys v.

United States, 485 U.S. 759, 770, 108 S.Ct. 1537, 1546 (1988)).

The district court relied on this definition, which the

government and the majority dub “outcome materiality.”             This

understanding of materiality is implicit in Thompson and explicit

in Weinberger.     The government and the majority discern another

FCA-specific phenomenon known as “claim materiality,” whereby a


926-931 (1997). A footnote in Neder is particularly provocative on this
score. 527 U.S. at 24 n.7, 119 S.Ct. at 1840 n.7. Further, federal case law
under the criminal FCA holds that there is no materiality requirement for a
violation. See, e.g., United States v. Upton, 91 F.3d 677, 685 (5th Cir.
1996). Until the Supreme Court instructs otherwise, however, materiality
remains an element of civil FCA claims.
      31
            In my view, Wilkins, supra, is misinterpreted by the majority, and
no other court authority exists for the “claim materiality” theory. While
Wilkins’s historical discussion of the materiality requirement is exhaustive,
the opinion nowhere mentions, much less adopts, a “claim materiality”
standard. And as a district court opinion, Wilkins does not bind this court.

                                     57
falsehood that “bears upon” the claimant’s entitlement to receive

money or property is material – irrespective of the statement’s

capability of influencing, or actual influence on, the

government’s decision.   The government’s briefing, like the

majority opinion, offers no legislative history, logic, caselaw

or grammatical argument in support of “claim materiality.”     The

government’s definition waters down materiality to a subjective

or self-fulfilling concept: a representation becomes “claim

material” if the government says so, since the government defines

the representations made when filing a claim.   No showing of

government reliance or that the false statement had the

capability of influencing the government’s decision is necessary.

          The government’s advocacy of claim materiality flies in

the face of the Supreme Court’s seminal case on the definition of

materiality.   In Kungys, the Court imported into a statute

revoking citizenship the definition of materiality, quoted above,

that had been uniformly adopted by lower federal courts in

criminal false statement prosecutions.   Kungys, 485 U.S. at 769-

70, 108 S.Ct. at 1546.   As to revocations of citizenship, the

Court noted that

     Neither the evident objective sought to be achieved by
     the materiality requirement, nor the gravity of the
     consequences that follow from its being met, is so
     different as to justify adoption of a different
     standard. “Where Congress uses terms that have
     accumulated settled meaning under either equity or the
     common law, a court must infer, unless the statute

                                58
     otherwise dictates, that Congress means to incorporate
     the established meaning of these terms.”

Kungys, id. (citations omitted).          Later, the Court restates the

materiality test as asking “whether the misrepresentation or

concealment was predictably capable of affecting, i.e., had a

natural tendency to affect, the official decision [to grant

citizenship].”     Kungys, 485 U.S. at 773, 108 S.Ct. at 1547.           In

sum, the government’s proffered test of “claim materiality” is

ingenious but wrong.      There is even less reason for courts to

adopt a variant standard of materiality in the context of the

punitive civil FCA32 than there might have been in regard to

immigration violations.      Fortunately, the majority’s discussion,

as dicta, cannot detract from the force of our prior cases.

           After toying with the concept of claim materiality, the

majority conclude that the owners’ signed certifications on the

HAP vouchers were material as a matter of law.           In other words,

when the appellees certified the Jackson Square apartments as,

inter alia, decent, safe and sanitary each month on their voucher

for HUD reimbursement, their certifications, if false, constitute

false claims because the certifications are prerequisites to

payment under the pertinent Section 8 program.           See Thompson, 125




     32
            Civil FCA actions for treble damages and penalties are “punitive.”
Vermont Agency of Natural Res. v. United States ex rel. Stevens, 529 U.S. 765,
784-85 (2000); United States ex rel. Garibaldi v. Orleans Parish School Board,
244 F.3d 486, 491 & n.5 (5th Cir. 2001).

                                     59
F.3d at 902.     I find this conclusion insupportable on several

counts.

             First, even the government acknowledges that “if there

is a traditional ‘materiality’ requirement, the district court

erred in granting summary judgment on this point.”             Traditional

materiality is a mixed question of law and fact.             The government

grudgingly understands, if the majority does not, that the facts

must be considered.

             Second, I am troubled by the superficiality of equating

false certifications with materiality as a matter of law.              In

Thompson, this court stated that to create liability under the

FCA, a false certification of compliance must be a “prerequisite”

to obtaining a government benefit.33         Unlike the majority, I


      33
            In Thompson, the district court dismissed the plaintiff relator’s
complaint for failure to state a claim under Fed. R. Civ. P. 12(b)(6). 125
F.3d at 900. This court reversed as to some but not all of the plaintiff’s
allegations. Id. at 904. After concluding that a claimant submits a false
claim under the FCA by falsely certifying compliance with a statute or
regulation when the Government has conditioned payment of a claim upon such a
certification of compliance, id. at 902, this court applied this standard to
the allegations at issue in the case before it:

           Thompson alleged that, as a condition of their participation in the
           Medicare program, defendants were required to certify in annual cost
           reports that the services identified therein were provided in
           compliance with the laws and regulations regarding the provision of
           healthcare services. He further alleged that defendants falsely
           certified that the services identified in their annual cost reports
           were provided in compliance with such laws and regulations. Thus,
           Thompson fairly alleged that the government's payment of Medicare
           claims is conditioned upon certification of compliance with the laws
           and regulations regarding the provision of healthcare services . . .
           , and that defendants submitted false claims by falsely certifying
           that the services identified in their annual cost reports were
           rendered in compliance with such laws and regulations.

Id.   Instead of simply holding that the defendants’ Rule 12(b)(6) motion

                                      60
interpret this language as requiring more than a formalistic

connection to the payment decision.34        I would agree that in many

instances, certifications required by the government along with

payment vouchers should be presumed to be material to the

government’s decision to pay a contractor.          But what if the facts

show that the certifications were not actually a “prerequisite”

to the payment and had no tendency to influence the

decisionmaker?     None of the previous cases that analyzed the

connection between FCA civil liability and false certifications

involved facts like those before us.35         On the other hand, courts

in several cases have rejected civil FCA liability where


should have been denied, this court then noted that the parties disputed
whether “the certifications of compliance contained in annual cost reports are
. . . a prerequisite to payment of Medicare claims.” Id. The defendants in
Thompson argued that the certifications were not a prerequisite to payment
because "Medicare claims are submitted for payment shortly after services have
been rendered and well before annual cost reports are filed." Id. The
plaintiff argued "that such certifications are indeed a prerequisite to
payment because the retention of any payment received prior to the submission
of an annual cost report is conditioned on the certification of compliance
contained therein." Id. Because this court was “unable to determine from the
record before us whether, or to what extent, payment for services identified
in defendants' annual cost reports was conditioned on defendants'
certifications of compliance,” this court elected to “deny defendants'
12(b)(6) motions as they relate to this issue and remand to the district court
for further factual development . . . [to] determine whether the government’s
payment of defendants’ Medicare claims was conditioned on defendants’
certifications of compliance in their annual cost reports.” Id. at 902-03
(emphasis added). If the mere certifications had sufficed to establish
liability, this remand would have been unnecessary.
      34
            The Ninth Circuit requires a causal link between the false
certification and the agency’s decision to pay. United States ex rel. Hopper
v. Anton, 91 F.3d 1261, 1266 (9th Cir. 1996).
       35
             See, e.g., United States ex rel. Siewick v. Jamieson Sci. and
Eng’g, 214 F.3d 1372 (D.C. Cir. 2000); United States ex rel. Mikes v. Straus,
274 F.3d 687 (2d Cir. 2001); Harrison v. Westinghouse Savannah River Co., 176
F.3d 776 (4th Cir. 1999); United States ex rel. Hopper v. Anton, 91 F.3d 1261
(9th Cir. 1996).

                                     61
defendant contractors arguably submitted “false” certifications

but were engaged in cooperative or supervised undertakings with

the government that rendered the certifications irrelevant to

ongoing payment decisions.36       Similarly, Kungys rejected the

lower court’s attempt to formulate a distinct standard of

materiality for immigration cases, in part because “the judgment

in question does not lend itself to mechanical resolution.”               485

U.S. at 771, 108 S.Ct. at 1546.         There are probably thousands, if

not tens of thousands, of government certification requirements

in connection with payment and reimbursement vouchers of every

sort.    We paint with entirely too broad a brush to generalize

that

            . . . once a claimant has made a certification of
       compliance with a statutory or regulatory provision or
       a provision of a contract mandated by statute or
       regulation, the claimant is subject to liability under
       the Act for submitting a false claim if that
       certification of compliance is known by the claimant to
       be false.

Majority Opinion at 2607.       (emphasis in original)       Even more

disturbing, the majority’s rule seems to jeopardize its

recognition that “not all statutory, regulatory or contractual




      36
             See United States ex rel. Durcholz v. F.K.W., Inc., 189 F.3d 542,
545 (7th Cir. 1999); Wang ex rel. United States v. FMC Corp., 975 F.2d 1412
(9th Cir. 1992); United States ex rel. Butler v. Hughes Helicopters, Inc., 71
F.3d 321 (9th Cir. 1995); United States ex rel. Lamers v. City of Green Bay,
168 F.3d 1013 (7th Cir. 1999).

                                      62
violations necessarily give rise to FCA liability.”37            The

government need only incorporate boiler-plate “certifications of

compliance” with “all” statutes and regulations to put in play

punitive FCA sanctions for most government contractors or

beneficiaries.

            Third, based on the facts well articulated by the

district court, I agree with its conclusion that the appellees’

certifications of compliance with the decent, safe and sanitary

standard on their monthly HUD vouchers were in no way a

“prerequisite” to receiving reimbursement and did not in fact

influence the agency’s decision to pay.          The majority has wisely

refused to rely on the only factual evidence supporting the

government’s materiality position, the deposition of Quentin

Lewis.    Lewis, a HUD employee responsible for reviewing and

approving the defendants’ and hundreds of other payment vouchers,

testified only that he would not have approved the vouchers if

the certifications had not been signed by the defendants or their

agent.    Lewis also testified that he had not read the

certification in any depth and had never heard of the phrase


     37
            The majority emphasizes the uncompromising nature of its rule by
adding in a footnote, “The materiality of the certified statement is not
dependent upon how large a role the truth or falsity of the certification
plays in the government’s ultimate decision whether to remit payment.”
Majority Opinion at ___, n.18. Suppose a government contractor mis-certified
his payment address for reasons having nothing to do with the contract. He
could be subjected to FCA liability under the majority’s theory. The
majority’s reasoning has done away with materiality, at least in certification
cases, while purporting to apply it!

                                     63
“decent, safe and sanitary” until the date of his deposition.    As

the district court observed, “there is nothing in the record to

show that Lewis, or anyone else with HUD, took into account the

actual substance of the certifications in deciding whether to

approve the vouchers.”   95 F.Supp.2d at 638-39   (emphasis added).

If Lewis had testified that he or some other governmental

official took the truth or falsity of the defendants’

certifications into account in deciding whether to approve the

vouchers, it would be a different matter.   Thus, without the

majority’s helpful declaration of materiality as a matter of law,

the government has no evidence to support its position.

          In contrast, the district court found, “amply

supported” by “undisputed evidence,” that HUD’s decision to pay

appellees’ HAP vouchers “was not linked to their certification as

to the condition of the apartments.”   United States v. Southland

Mgmt. Corp., Inc., 95 F.Supp.2d 629, 637 (S.D. Miss. 2000).     The

court’s assessment of the undisputed evidence is worth quoting at

length:

     It is clear from the evidence that HUD, in accordance
     with the terms of its standard HAP contract, may elect
     to discontinue housing assistance payments if an owner,
     after notice by HUD that the property is not “decent,
     safe, and sanitary,” fails to implement a corrective
     action plan acceptable to HUD. However, it is equally
     clear not only that that discontinuance of payments is
     not required but also that even when HUD considers that
     a property is not ‘decent, safe, and sanitary,’ it is
     HUD’s normal practice, in keeping with the parties’
     respective rights and obligations under the HAP

                                64
contract, to allow owners to continue to receive
subsidies while working to correct deficiencies that
HUD has identified. Indeed, it is evident from the
proof that HUD makes housing assistance payments with
the expectation that the owner/recipients will use
those payments to bring their property up to standard.
Further, as the Government points out in its own
submission, in view of the practical realities of
Section 8 housing programs, HUD often elects to
continue payments for a particular property despite
knowledge that the property, contrary to the owners’
HAP voucher certification, does not meet HUD’s “decent,
safe, and sanitary” standard since the alternative –
discontinuance of payments – may work to the detriment
of tenants. The point, of course, is that because the
evidence reflects that HUD, as a matter of policy and
practice, admittedly routinely makes Section 8 housing
assistance payments to owners of Section 8 property
irrespective of whether the property is in a “decent,
safe, and sanitary” condition, then the owners’
certification as to the condition of the property would
not be “material” to HUD’s decision to pay.

. . .

     On this issue, the evidence positively
demonstrates beyond reasonable question that at the
time of defendants’ submission of the challenged
vouchers and HUD’s approval of those vouchers, HUD,
based on its own annual inspections of the property,
knew full well of the very conditions of the property
which it now claims made the property not “decent,
safe, and sanitary.” HUD, through its contract
inspector, Management Solutions of America, Inc.,
conducted annual inspections of the Jackson Apartments
for each of the years defendants’ HAP Contract was in
effect; and for each of the years from August 1993 to
May 1997, based on conditions found to exist at the
property by HUD’s inspector, the apartments received
“below average” or “unsatisfactory” physical inspection
reports from HUD. HUD’s inspector furnished to HUD’s
project manager responsible for the apartments a copy
of his inspection report in which he detailed his
specific findings and indicated repairs which needed to
be made in order that the property would satisfy HUD’s
minimum housing quality standards. Vicki Gross, the
project manager for the time period at issue, in turn,

                          65
     furnished the inspection report to her superiors who,
     in turn, forwarded the inspection reports to defendants
     or their managing agent, and advised defendants and/or
     their agent of those repairs which were required to be
     made and requested that defendants and/or their agent
     inform HUD of the actions that would be taken, along
     with a timetable, to correct the deficiencies which HUD
     had identified. At her deposition, Vicki Gross, who
     testified as HUD’s representative, explained that
     properties receiving “below average” and
     “unsatisfactory” physical condition ratings in
     inspection reports are not “decent, safe, and
     sanitary.” And indeed, the conditions upon which the
     Government makes its affirmative allegation that the
     Jackson Apartments were not in a “decent, safe, and
     sanitary” condition are those same specific
     deficiencies which HUD’s inspector identified and which
     led him to assign the apartments the “below average”
     and “unsatisfactory” ratings. From this evidence,
     there can be no question but that HUD was fully aware
     of the conditions of the apartments, and specifically,
     of those deficiencies which it asserts made the
     apartments not “decent, safe, and sanitary.” And yet
     HUD, which was aware that defendants continued to
     submit HAP vouchers and receive payments throughout
     this time, allowed those payments to continue. HUD’s
     knowledge of the true conditions utterly belies HUD’s
     contention that the certifications were material,
     confirms HUD’s policy and practice of allowing housing
     assistance payments on properties that it knows are not
     decent, safe and sanitary, and dooms its claim against
     defendants.

95 F.Supp.2d at 637-40 (footnotes omitted) (second and third

emphases added).   HUD followed its usual procedures, paid the

subsidies year after year, acquiesced in the owners’ plowing the

entire rent subsidy into the property, and now claims to be

defrauded!   As a sister court of appeals put it, this claim is

“absurd.”    Lamers, 168 F.3d at 1020.   Simply, there can be no




                                 66
finding of materiality, much less materiality as a matter of law,

on this record.

II.   The defendants did not “knowingly” present false claims for
      payment.

           A defendant may be liable for a civil false claim by

“knowingly” presenting such a claim, 31 U.S.C. § 3729(a)(1), but

specific intent to defraud is not required, 31 U.S.C. § 3729(b).

The question here is whether the government’s knowledge of the

falsity of a statement in a claim can defeat FCA liability for

that statement on the ground that the claimant did not act

“knowingly.”     The majority hold that government knowledge need

not defeat a civil FCA claim, but that government knowledge may

be relevant to whether a defendant had the mens rea required by

the statute.38    Applying this standard, the majority conclude

that there is an issue of material fact as to whether these

defendants had the requisite mens rea.

           The majority and I differ over the scope of the

government knowledge defense rather than its existence.             Citing

no authority, the majority arbitrarily cabins this defense,




      38
            As a matter of pure logic, the government’s knowledge affects not
only the question whether the defendant “knowingly” presented a false claim,
but also the question whether the claim was false. The Seventh Circuit may
have captured the relationship when it observed that one cannot meaningfully
discuss falsity without implicating the knowledge requirement. Lamers, 168
F.3d at 1018. The court went on to hold that government knowledge precluded
an actionable false claim.

                                     67
excluding from the Act’s coverage in a claim brought by the

government (as opposed to a qui tam action)

     primarily . . . the rare situation where the falsity of
     a claim is unclear and the evidence suggests that the
     defendant actually believed his claim was not false
     because the government approved and paid the claim with
     full knowledge of the relevant facts.

Majority Opinion at 2613.   (emphasis in original)   As I read the

cases, however, the impact of government knowledge is (a) fact-

specific, (b) not susceptible to a tidy formula, and (c) based on

the understanding that the FCA reaches only the “knowing

presentation of what is known to be false.”    United States ex

rel. Hagood v. Sonoma County Water Agency, 81 F.3d 1465, 1478

(9th Cir. 1996) (citation and internal quotation marks omitted).

There is no statutory or caselaw basis for distinguishing, as the

majority do, between government-initiated and qui tam FCA cases.

And there is no basis for limiting the defense as the majority

has done.   The majority’s reticence cannot be squared with

caselaw.    It is plain that government knowledge can defeat an FCA

claim at the summary judgment stage.    Id. at 1477-79.   From my

perspective, only two possibilities would seem to justify

imposing liability in the face of government knowledge that a

claim is false: either the person making the statement did not

know that the government knew it was false, or the person making

the statement was colluding with a government employee who also

knew the claim was false.   In these situations, the claimant

                                 68
would be “knowingly” submitting a false claim.    Here, however,

the defendants knew that the government knew the true condition

of their property.   Compare United States ex rel. Durcholz v.

F.K.W., Inc., 189 F.3d 542, 545 (7th Cir. 1999) (“If the

government knows and approves of the particulars of a claim for

payment before that claim is presented, the presenter cannot be

said to have knowingly presented a fraudulent or false claim.      In

such a case, the government’s knowledge effectively negates the

fraud or falsity required by the FCA.”).

          Contrary to the majority’s finding of a material fact

issue on whether the defendants acted “knowingly”, there is no

doubt that the government was aware that this apartment house was

deteriorating for several years preceding its foreclosure.     HUD

inspectors repeatedly rated the property as “below average” or

“unsatisfactory.”    HUD’s inspector found the management employees

cooperative, however, and the record reflects that when the

management was advised to make certain improvements and repairs,

it often did so to the extent money was available.    The types of

problems now emphasized by the government as creating substandard

living conditions were not hidden defects – photographs of the

property taken by the mortgagee inspectors are in the record, and

HUD reviewed the mortgagee inspections.    Nevertheless, HUD

continued to subsidize the operation of these apartments.

Evidence of foot-dragging by the apartment management may exist,

                                 69
but that is not the same as concealment.         The yearly inspection

reports show that repairs were being made regularly, and HUD knew

this, as it also knew that its rent subsidies were insufficient

to allay the deterioration.

           In finding a fact issue as to government knowledge, the

majority reason that HUD knew something about the apartments’

condition, but that the owners knew more.         This is unpersuasive.

The district court correctly parried the government’s similar

contention by pointing out that HUD now relies on exactly the

deficiencies stated in its annual inspection reports to condemn

the owners’ certifications of compliance with the “decent, safe

and sanitary” standard.39      HUD may not have known as much about

the property, but because its knowledge was sufficient to

undergird this civil FCA case -- and it still subsidized the

apartments for years -- summary judgment should be affirmed.             The

owners did not knowingly submit false claims.

III. Are the owners’ defenses based on estoppel against the
     government?

           The majority opinion sets up, only to pommel, what it

describes as the owners’ “effective” contention that the

government has waived or is estopped to rely on remedies under

the civil FCA.    Not only does estoppel not lie against the

     39
            Indeed, the U.S. Attorney threatened in March 1996 to sue the
owners for FCA penalties based on their false certifications, but HUD
subsidies continued until the property was foreclosed in July 1998. And after
that, HUD had the owners manage the apartments for another three months.

                                     70
government, according to the majority, but the government’s

enforcement alternatives would be seriously constrained by

disallowing its opportunity to recover treble damages and

penalties against the owners.

           Unfortunately, this discussion rests on a complete

mischaracterization of the owners’ position.           While the owners

vigorously dispute that the elements of a civil FCA claim lie

against them and the impact of the government’s acquiescence and

knowledge of the apartments’ condition, nowhere do they assert a

waiver or estoppel argument.       The majority’s position is

untenable.40

           Even if relevant, however, the majority’s estoppel

argument proves too much.       In this case, the government is suing

the owners on a theory of wrongful conduct in excess of mere

breach of contract, and the owners are arguing, not that the

government is estopped from holding them liable on this theory,

but that they are not liable as a matter of law.           In other words,

the owners do not raise estoppel as a defense to the government’s

cause of action; they contend that in light of the government’s


     40
            In a dubious rhetorical flourish, the majority also mischaractize
the appellees’ position as suggesting that the government’s awareness that a
claimant’s submission was false might affect the truth or falsity of the
claim. The majority tartly add: “A lie does not become the truth simply
because the person hearing it knows that it is a lie.” The majority confuse
the vernacular “truth” or “falsity” of a claim with an actionable FCA false
claim, whose components also include materiality and “knowing” falsehood.
While the owners do not concede the vernacular falsity of their vouchers, they
have disputed the existence of actionable civil FCA claims.

                                     71
knowledge and its course of dealing, the government has failed to

establish the necessary elements of that cause of action, namely,

the “knowing” submission of “material” “false claims.”             The

owners’ position is thus entirely distinguishable from the cases

cited in the majority opinion.        All but one of those cases deal

with private persons who invoked estoppel in an attempt to

recover money from the government.41        In the other case, the

issue (equally distinguishable from the issue in this case) was

whether the government was estopped from enforcing a contract by

collecting on a debt.      The court held, not that estoppel was

unavailable, but merely that the debtor had not met his burden to

offer sufficient proof of equitable estoppel to withstand summary

judgment.    See United States v. Bloom, 112 F.3d 200, 205-06 (5th

Cir. 1997).

            Certainly, in a conventional fraud action initiated by

the government against a private party, it would make no sense to

conclude that estoppel considerations require a court to

      41
            See Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 426, 110
S.Ct. 2472 (1990) (denying recovery of disability benefit funds by retiree who
received erroneous information from federal agency that led him to lose six
months of benefits) (“judicial use of the equitable doctrine of estoppel
cannot grant respondent a money remedy that Congress has not authorized”);
Fed. Crop. Ins. Corp. v. Merrill, 332 U.S. 380, 382, 386 (1947) (denying
recovery by farmers of funds from federal crop insurance program where farmers
bought insurance after Government falsely assured them that their entire crop
was insurable); Linkous v. United States, 142 F.3d 271, 277 (5th Cir. 1998)
(rejecting plaintiff’s argument, in Federal Tort Claims Act action, that
United States should be equitably estopped from denying doctor’s status as
United States employee where doctor was in fact an independent contractor;
dismissing FTCA action for lack of subject matter jurisdiction on ground that
FTCA’s waiver of sovereign immunity extends only to suits for acts committed
by Government employees within scope of their employment).

                                     72
disregard the government’s knowledge or conduct in considering

whether the government had actually been defrauded.    But that

seems to be what the majority is asserting in this case.    The

majority’s reasoning reinforces the theme permeating the opinion

that government knowledge and repeated approval of a private

person’s requests for reimbursement, unaccompanied by any illegal

collusion, does not bar the United States from pursuing treble

damages and penalties for facts of which the government was

perfectly aware when the government approved the requests.

             Even if the majority’s broad estoppel rationale should

apply to cases in which the government seeks money against

private persons, this rationale should not apply to a civil FCA

action, which involves the possibility of treble damages

liability.    Thus, this case is not merely one in which “the

government seeks to recover funds spent contrary to the will of

Congress.”    Majority Opinion at __ (emphasis in original).

Instead, the government in this case seeks punitive damages from

private persons in excess of any recovery of its funds.    The

majority concede that government knowledge is relevant to and may

defeat the defendant’s “knowing” presentation of a false claim.

It is inconsistent also to assert, as the estoppel argument does,

that government knowledge cannot in some circumstances deprive

the government of a civil FCA remedy.




                                  73
           Finally, the majority assert that making government

knowledge a bar to FCA liability would put HUD to an election of

remedies that nothing in the Section 8 subsidized housing regime

– statute, regulations, or contract – necessitates.            This

argument simply begs the antecedent question whether a civil FCA

cause of action, and thus the basis for an FCA remedy, exists in

the first place when the government knew of the owners’ alleged

false claims.    This argument also fails to address the owners’

contention that the majority’s reading of the FCA essentially

condones government threats of FCA liability to force investors

in federally subsidized housing projects to contribute their own

money to make up shortfalls in maintenance funds.            Compare

Christopher Village Limited Partnership v. Retsinas, 190 F.3d

310, 316 (5th Cir. 1999).42

           The majority repeatedly engage in appellate factfinding

by asserting, without any foundation in the record, that the

Government sought a civil FCA remedy only after the “cooperative

process” between HUD and the owners had “broken down”.             It is

true that the owners eventually ceased making mortgage payments,


     42
             Cf. John T. Boese, Civil False Claims and Qui Tam Actions, §
2.03[F][3] (“Government Knowledge of False Claims Act Allegations”), at 2-108
- 2-109 (2nd ed. 2001 Supp.) (“[T]he strongest case for government knowledge
precluding liability is one where an agency insists on continued performance
while independent investigators believe this continued performance involves
continued false claims, so that the contractor seems forced to choose between
further False Claims Act liability [and] breach of contract. . . .
[P]rosecution should not be permitted where a contractor is not free to
terminate a contract or otherwise cease making false claims.”).

                                     74
but   HUD continued to use their management services for several

months after it had foreclosed.        HUD must not have considered the

owners’ services as reprehensible then as it does now.             Moreover,

the owners indisputably applied all of their HUD subsidies and

tenant rents to service and maintain the apartments and the

associated mortgage after fiscal year 1993.          The government has

never asserted any dishonest conduct by the owners.            Apparently,

HUD’s subsidies were too low to cover the project’s costs.             Only

by using their imagination -- wholly outside the record -- can

the majority attribute deceptive conduct to these owners or

victimization to a government agency that was either under-funded

or unwilling to support the project properly.           I do not suggest

that these circumstances justify estoppel against the government.

They do, however, counsel extreme care in applying the powerful

punitive weapon of civil FCA liability.

III. What is “decent, safe and sanitary” housing?

           While refusing to rule on the dispositive issue, not

decided by the district court, whether the governing HUD

regulations are so imprecise concerning “decent, safe and

sanitary housing” that they cannot provide the basis for an FCA

claim,43 the majority here offers at least a ray of hope to the


      43
            There is no applicable regulatory definition of decent, safe and
sanitary housing. The government has cited a regulation pertaining to a
different HUD program, see Southland Mgmt. Corp., 95 F.Supp.2d at 635 n.7
(citing, inter alia, 24 C.F.R. § 886.113), cited in Majority Opinion at __,
but the majority opinion correctly recognizes its inutility.

                                     75
owners.   The majority posits that while this housing standard is

subject to differing interpretations, the owners escape civil FCA

violations if their interpretation of the standard was not

unreasonable.   Further, the majority do not preclude the

possibility of a grant of summary judgment on this issue on

remand.

           My difference with the majority opinion is narrow.   In

assessing the meaning of the “decent, safe and sanitary”

standard, I would not focus on the number of times the owners

certified the apartments as, and HUD paid their vouchers for,

“decent, safe and sanitary” housing; such evidence is

tautological.   Instead, the inspection records and HUD’s failure

ever to inform the owners that they violated the “decent, safe

and sanitary” standard seem far more probative.     HUD’s periodic

housing inspection reports rated the apartments as merely “below

average” rather than “unsatisfactory” throughout the period

covered by this suit until November 1996.     Further, the

mortgagee’s reports found the apartments “satisfactory” until

April 1997, given the high-crime neighborhood in which they were

located and “the lack of funds.”     HUD did not place the

apartments on its list of “troubled” properties until November

1997.   If the crux of this issue is whether the appellees’

interpretation of the standard is reasonable, how can a fact

issue exist when HUD never told the owners during the period for

                                76
which HUD now sues that the apartments violated the standard?

While I concede that wholly unreasonable and self-serving

interpretations of regulatory or contract provisions might run

afoul of the civil FCA, private parties should not be exposed to

liability when the minimum standard consists of adjectives whose

meaning is fairly debatable.   Lamers, 168 F.3d at 1018

(“imprecise statements or differences in interpretation growing

out of a disputed legal question are . . . not false under the

FCA”) (citing Hagood, 81 F.3d at 1477-78).

IV.   Conclusion.

           For the reasons stated above, I would affirm the

summary judgment granted by the district court.    The majority

decision is unfortunate for the owners, although I believe they

have a compelling case to present at trial.   It is even more

unfortunate for future government contractors or beneficiaries

who must reckon with the threat of punitive sanctions for breach

of vague provisions in complex regulatory schemes; for non-

material certifications of compliance; and for “false claims” the

government knowingly (and non-collusively) paid.

           I respectfully DISSENT.




                                77